Exhibit 10

 

 

 

 

LOGO [g281107weelsfar.jpg]  

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

ORASURE TECHNOLOGIES, INC.,

 

as Borrower

 

Dated as of September 30, 2016

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   DEFINITIONS AND CONSTRUCTION      1      1.1   
Definitions      1      1.2    Accounting Terms      1      1.3    Code      2
     1.4    Construction      2      1.5    Time References      3      1.6   
Schedules and Exhibits      3    2.   LOANS AND TERMS OF PAYMENT      3      2.1
   Revolving Loans      3      2.2    Intentionally Omitted.      4      2.3   
Borrowing Procedures and Settlements      4      2.4    Payments; Reductions of
Commitments; Prepayments      12      2.5    Promise to Pay; Promissory Notes   
  15      2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations      16      2.7    Crediting Payments      18      2.8   
Designated Account      18      2.9    Maintenance of Loan Account; Statements
of Obligations      18      2.10    Fees      19      2.11    Letters of Credit
     19      2.12    LIBOR Loans      26      2.13    Capital Requirements     
27      2.14    Accordion      29      2.15    Joint and Several Liability of
Borrowers      31    3.   CONDITIONS; TERM OF AGREEMENT      33      3.1   
Conditions Precedent to the Initial Extension of Credit      33      3.2   
Conditions Precedent to all Extensions of Credit      33      3.3    Maturity   
  33      3.4    Effect of Maturity      34      3.5    Early Termination by
Borrowers      34      3.6    Conditions Subsequent      34    4.  
REPRESENTATIONS AND WARRANTIES      34      4.1    Due Organization and
Qualification; Subsidiaries      35      4.2    Due Authorization; No Conflict
     36      4.3    Governmental Consents      36      4.4    Binding
Obligations; Perfected Liens      36   

 

i



--------------------------------------------------------------------------------

              Page     4.5    Title to Assets; No Encumbrances      37      4.6
   Litigation      37      4.7    Compliance with Laws      37      4.8    No
Material Adverse Effect      37      4.9    Solvency      38      4.10   
Employee Benefits      38      4.11    Environmental Condition      38      4.12
   Complete Disclosure      38      4.13    Patriot Act      39      4.14   
Indebtedness      39      4.15    Payment of Taxes      39      4.16    Margin
Stock      39      4.17    Governmental Regulation      40      4.18    OFAC   
  40      4.19    Employee and Labor Matters      40      4.20    Intentionally
Omitted      40      4.21    Leases      40      4.22    Eligible Accounts     
41      4.23    Intentionally Omitted      41      4.24    Intentionally Omitted
     41      4.25    Intentionally Omitted      41      4.26    Regulatory
Compliance      41      4.27    Intentionally Omitted      42      4.28   
Health Care Matters      42    5.   AFFIRMATIVE COVENANTS      43      5.1   
Financial Statements, Reports, Certificates      43      5.2    Reporting     
43      5.3    Existence      44      5.4    Maintenance of Properties      44
     5.5    Taxes      44      5.6    Insurance      44      5.7    Inspection
     45      5.8    Compliance with Laws      45      5.9    Environmental     
46      5.10    Disclosure Updates      46      5.11    Formation of
Subsidiaries      46      5.12    Further Assurances      47      5.13    Lender
Meetings      47      5.14    Intentionally Omitted      47      5.15   
Compliance with Health Care Laws      47      5.16    Health Care Notices     
48    6.   NEGATIVE COVENANTS      49      6.1    Indebtedness      49   

 

ii



--------------------------------------------------------------------------------

              Page     6.2    Liens      49      6.3    Restrictions on
Fundamental Changes      49      6.4    Disposal of Assets      49      6.5   
Nature of Business      50      6.6    Prepayments and Amendments      50     
6.7    Restricted Payments      51      6.8    Accounting Methods      52     
6.9    Investments      52      6.10    Transactions with Affiliates      52   
  6.11    Use of Proceeds      53      6.12    Limitation on Issuance of Equity
Interests      54    7.   FINANCIAL COVENANT      54    8.   EVENTS OF DEFAULT
     54      8.1    Payments      54      8.2    Covenants      54      8.3   
Judgments      55      8.4    Voluntary Bankruptcy, etc.      55      8.5   
Involuntary Bankruptcy, etc.      55      8.6    Default Under Other Agreements
     55      8.7    Representations, etc.      55      8.8    Guaranty      56
     8.9    Security Documents      56      8.10    Loan Documents      56     
8.11    Change of Control      56      8.12    Intentionally Omitted      56   
  8.13    Regulatory Authority      56    9.   RIGHTS AND REMEDIES      56     
9.1    Rights and Remedies      56      9.2    Remedies Cumulative      57   
10.   WAIVERS; INDEMNIFICATION      57      10.1    Demand; Protest; etc.     
57      10.2    The Lender Group’s Liability for Collateral      58      10.3   
Indemnification      58   

 

iii



--------------------------------------------------------------------------------

              Page   11.   NOTICES      59    12.   CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION      60    13.   ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS      64      13.1    Assignments and Participations
     64      13.2    Successors      68    14.   AMENDMENTS; WAIVERS      68   
  14.1    Amendments and Waivers      68      14.2    Replacement of Certain
Lenders      70      14.3    No Waivers; Cumulative Remedies      71    15.  
AGENT; THE LENDER GROUP      71      15.1    Appointment and Authorization of
Agent      71      15.2    Delegation of Duties      72      15.3    Liability
of Agent      72      15.4    Reliance by Agent      72      15.5    Notice of
Default or Event of Default      73      15.6    Credit Decision      73     
15.7    Costs and Expenses; Indemnification      74      15.8    Agent in
Individual Capacity      74      15.9    Successor Agent      75      15.10   
Lender in Individual Capacity      75      15.11    Collateral Matters      76
     15.12    Restrictions on Actions by Lenders; Sharing of Payments      78   
  15.13    Agency for Perfection      78      15.14    Payments by Agent to the
Lenders      78      15.15    Concerning the Collateral and Related Loan
Documents      78      15.16    Field Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information      79      15.17   
Several Obligations; No Liability      80    16.   WITHHOLDING TAXES      80   
  16.1    Payments      80      16.2    Exemptions      81      16.3   
Reductions      82      16.4    Refunds      83    17.   GENERAL PROVISIONS     
83      17.1    Effectiveness      83      17.2    Section Headings      83   

 

iv



--------------------------------------------------------------------------------

              Page     17.3    Interpretation      83      17.4    Severability
of Provisions      83      17.5    Bank Product Providers      83      17.6   
Debtor-Creditor Relationship      84      17.7    Counterparts; Electronic
Execution      84      17.8    Revival and Reinstatement of Obligations; Certain
Waivers      85      17.9    Confidentiality      85      17.10    Survival     
87      17.11    Patriot Act      87      17.12    Integration      88     
17.13    OraSure Technologies, Inc. as Agent for Borrowers      88   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate
Exhibit L-1    Form of LIBOR Notice Exhibit P-1    Form of Perfection
Certificate Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons
Schedule C-1    Commitments Schedule D-1    Designated Account Schedule E-1   
Historical EBITDA Numbers Schedule P-1    Permitted Indebtedness Schedule P-2   
Permitted Investments Schedule P-3    Permitted Liens Schedule 3.1    Conditions
Precedent Schedule 3.6    Conditions Subsequent Schedule 4.1(b)   
Capitalization of Borrowers Schedule 4.1(c)    Capitalization of Borrowers’
Subsidiaries Schedule 4.1(d)    Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)    Litigation Schedule 4.11    Environmental Matters
Schedule 4.14    Permitted Indebtedness Schedule 5.1    Financial Statements,
Reports, Certificates Schedule 5.2    Collateral Reporting

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
September 30, 2016, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”, as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), ORASURE TECHNOLOGIES, INC., a Delaware
corporation (“OraSure”), and those additional Persons that are joined as a party
hereto by executing Additional Documents pursuant to Section 5.12 hereof
(together with OraSure, referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein, and
all accounting determinations required to be made hereunder, in each case shall
be construed or made in accordance with GAAP (as in effect on the date on which
such term is construed, such determination is made or any financial statement
including such term or determination is prepared); provided, that if Borrowers
notify Agent that Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrowers agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrowers” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, (b) the term “unqualified opinion” as used herein to refer to opinions
or reports provided by accountants shall mean an



--------------------------------------------------------------------------------

opinion or report that is not qualified as to scope or contain any going concern
or other qualification (other than any qualification (i) relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by such accountants or (ii) as a result of the impending Maturity Date)
and (c) to the extent that any change in GAAP after the Closing Date results in
any lease which is, or would be, classified as an operating lease under GAAP as
it exists on the Closing Date being classified as a capital lease under revised
GAAP, such change in classification of leases from operating leases to capital
leases shall be ignored for purposes of this Agreement.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, restatements, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties. Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment (or paid) in full of the Obligations shall
mean (a) the payment or repayment in full in immediately available funds of
(i) the outstanding principal amount of, and interest accrued and unpaid with
respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses
required to be paid hereunder that have accrued and are unpaid (other than
unasserted contingent indemnification or unasserted expense reimbursement
obligations), (iii) all fees or charges that have accrued hereunder or under any
other Loan Document (including the Letter of Credit Fee and the Unused Line Fee)
and are unpaid, (b) in the case of contingent reimbursement obligations (other
than unasserted contingent indemnification or unasserted expense reimbursement
obligations) with respect to Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization (except
as such Bank Products are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized),
(d) the receipt by Agent of cash collateral in order to secure any other
contingent Obligations (other than unasserted contingent indemnification or
unasserted expense reimbursement obligations) for which a claim

 

2



--------------------------------------------------------------------------------

or demand for payment has been made in writing on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected by Agent to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification or unasserted expense reimbursement obligations and (ii) any
Hedge Obligations that, at such time, are allowed by the applicable Hedge
Provider to remain outstanding without being required to be repaid, and (f) the
termination of all of the Commitments of the Lenders. Any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific standard time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share (subject to Section 2.3(c)) of an amount equal
to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent) less the
sum of (1) the Letter of Credit Usage at such time, plus (2) the principal
amount of Swing Loans outstanding at such time.

 

3



--------------------------------------------------------------------------------

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and Bank
Product Reserves against the Borrowing Base or the Maximum Revolver Amount or to
alter the eligibility criteria set forth in the definition of “Eligible
Accounts”; provided, that if the establishment or increase in any such Reserve
or such alteration of such eligibility criteria would cause an Overadvance after
giving effect to the establishment or increase of such Reserve or such
alteration of such eligibility criteria, Agent shall notify Borrowers in writing
of such establishment, increase or such alteration, as applicable, at least 3
Business Days prior to the date on which any such Reserve is to be established
or increased or such eligibility criteria is to be altered; provided further,
that (A) no such prior notice shall be required for changes to the amount of
existing Reserves resulting solely as a result of mathematical calculations of
the amount thereof in accordance with the applicable methodology of calculation
set forth in this Agreement; (B) no such prior notices shall be required after
the occurrence and during the continuance of any Default or Event of Default;
and (C) no such prior notice shall be required with respect to any Reserve
established in respect of any Lien that has priority over Agent’s Liens on the
Collateral. The amount of any Reserve or Bank Product Reserve established by
Agent, and any changes to the eligibility criteria set forth in the definition
of “Eligible Accounts”, shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve and
shall not be duplicative of any other reserve established and currently
maintained. Upon notice of or establishment or increase in Reserves or
alteration of the eligibility criteria set forth in the definition of “Eligible
Accounts”, Agent agrees to make itself available to discuss the Reserve,
increase or such alteration, as applicable, and Borrowers may take such action
as may be required so that the event, condition, circumstance, or fact that is
the basis for such reserve, increase or such alteration, as applicable, no
longer exists, in a manner and to the extent reasonably satisfactory to Agent in
the exercise of its Permitted Discretion. In no event shall such notice and
opportunity limit the right of Agent to establish or change such Reserve or Bank
Product Reserve, or to alter such eligibility criteria, unless Agent shall have
determined, in its Permitted Discretion, that the event, condition, other
circumstance, or fact that was the basis for such Reserve or Bank Product
Reserve or such change no longer exists or has otherwise been adequately
addressed by Borrowers.

2.2 Intentionally Omitted.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing

 

4



--------------------------------------------------------------------------------

Loan, (ii) on the Business Day that is at least three (3) Business Days prior to
the requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 11:00 a.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Borrowing.

(b) Making of Swing Loans. In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $3,000,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing (unless such
condition or conditions have been waived in writing in accordance with
Section 14.1), or (ii) the requested Borrowing would exceed the Availability on
such Funding Date. Swing Lender shall not otherwise be required to determine
whether the applicable conditions precedent set forth in Section 3 have been
satisfied on the Funding Date applicable thereto prior to making any Swing Loan.
The Swing Loans shall be secured by Agent’s Liens, constitute Revolving Loans
and Obligations, and bear interest at the rate applicable from time to time to
Revolving Loans that are Base Rate Loans.

(c) Making of Revolving Loans.

(i) In the event that Swing Lender is not obligated to make (or does not make) a
Swing Loan, then after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is at least 1 Business Day
prior to the requested Funding Date. If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is 1 Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 10:00 a.m. on the Business Day that is
the requested Funding Date. After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring

 

5



--------------------------------------------------------------------------------

immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Borrowing, at a rate per
annum equal to the interest rate applicable at the time to the Revolving Loans
composing such Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of an Event of Default, or (B) that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, Agent hereby is authorized
by Borrowers and the Lenders, from time to time, to make Revolving Loans to, or
for the benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent,
in its Permitted Discretion, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, or (2) to enhance the likelihood
of repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

 

6



--------------------------------------------------------------------------------

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as after giving effect to such Revolving
Loans, the outstanding Revolver Usage (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) does not
exceed the Maximum Revolver Amount. In the event Agent obtains actual knowledge
that the Revolver Usage exceeds the amounts permitted by the immediately
foregoing provisions, regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
reduce, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers (or any other Loan Party), which shall continue to be bound by the
provisions of Section 2.4(e)(1). Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account. The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans, subject to Sections 2.3(b), 2.3(c) and
2.3(d). Such agreement notwithstanding, Agent, Swing Lender, and the other
Lenders agree (which agreement shall not be for the benefit of Borrowers or any
other Loan Party) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:

 

7



--------------------------------------------------------------------------------

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers’ or any of their Subsidiaries’ payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans, Swing Loans, and
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.3(g)): (y) if
the amount of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender’s
Pro Rata Share of the Revolving Loans (including Swing Loans, and Extraordinary
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances), and (z) if the amount of the Revolving Loans (including
Swing Loans, and Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms

 

8



--------------------------------------------------------------------------------

of this Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Extraordinary Advances or Swing Loans are
outstanding, may pay over to Swing Lender any payments or other amounts received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to Swing Lender’s Pro
Rata Share of the Revolving Loans. If, as of any Settlement Date, payments or
other amounts of Borrowers or their Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Revolving Loans other than to Swing Loans, as provided for in
the previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall refrain from remitting
settlement amounts to the Defaulting Lender and, instead, shall implement the
provisions set forth in Section 2.3(g).

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(g) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the satisfaction or written waiver
of the conditions set forth in Section 3.2) as if such Defaulting Lender had
made its portion of

 

9



--------------------------------------------------------------------------------

Revolving Loans (or other funding obligations) hereunder, and (E) from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (L) of Section 2.4(b)(ii). Subject to
the foregoing, Agent may hold and, in its discretion, re-lend to Borrowers for
the account of such Defaulting Lender the amount of all such payments received
and retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all accrued and unpaid
interest, fees (if any) solely to the extent earned by such Lender prior to such
Lender becoming a Defaulting Lender, and other amounts that may be due and
payable in respect thereof, and (2) an assumption of its Pro Rata Share of its
participation in the Letters of Credit); provided, that any such assumption of
the Commitment of such Defaulting Lender shall not be deemed to constitute a
waiver of any of the Lender Groups’ or Borrowers’ rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.

 

10



--------------------------------------------------------------------------------

(ii) If any Swing Loan or Letter of Credit is outstanding or is issued at the
time that a Lender is or becomes a Defaulting Lender then:

(A) such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied or waived in writing at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within three (3) Business Days following
the receipt by Borrowers of written notice from the Agent (x) first, prepay such
Defaulting Lender’s Swing Loan Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) and (y) second, provide Letter of
Credit Collateralization for such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
for so long as such Letter of Credit Exposure is outstanding; provided, that
Borrowers shall not be obligated to provide Letter of Credit Collateralization
for any Defaulting Lender’s Letter of Credit Exposure if such Defaulting Lender
is also the Issuing Bank;

(C) if Borrowers provide Letter of Credit Collateralization for any portion of
such Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.3(g)(ii), Borrowers shall not be required to pay any Letter of Credit
Fees to Agent for the account of such Defaulting Lender pursuant to
Section 2.6(b) with respect to the portion of such Defaulting Lender’s Letter of
Credit Exposure for which Letter of Credit Collateralization has been provided
during the period during which such Letter of Credit Collateralization has been
provided;

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
correspondingly adjusted in accordance with such Non-Defaulting Lenders’ Letter
of Credit Exposure;

(E) to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
supported by Letter of Credit Collateralization nor reallocated pursuant to this
Section 2.3(g)(ii), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to the Issuing Bank until such portion of such Defaulting Lender’s
Letter of Credit Exposure is supported by Letter of Credit Collateralization or
reallocated;

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant

 

11



--------------------------------------------------------------------------------

to this Section 2.3(g)(ii) or (y) the Swing Lender or Issuing Bank, as
applicable, has not otherwise entered into arrangements reasonably satisfactory
to the Swing Lender or Issuing Bank, as applicable, and Borrowers to eliminate
the Swing Lender’s or Issuing Bank’s risk with respect to the Defaulting
Lender’s participation in Swing Loans or Letters of Credit; and

(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).

(h) Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein. Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each

 

12



--------------------------------------------------------------------------------

Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates. Except as otherwise expressly provided herein, all payments to
be made hereunder by Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding until paid in full and, thereafter, to Borrowers (to
be wired to the Designated Account) or such other Person entitled thereto under
applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay accrued and unpaid interest due in respect of all Protective
Advances until paid in full,

(D) fourth, to pay the principal of all outstanding Extraordinary Advances until
paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued and unpaid in respect of the outstanding
Swing Loans until paid in full,

(H) eighth, to pay the principal of all outstanding Swing Loans until paid in
full,

(I) ninth, ratably, to pay interest accrued and unpaid in respect of the
outstanding Revolving Loans (other than Extraordinary Advances) until paid in
full,

(J) tenth, ratably

 

13



--------------------------------------------------------------------------------

i. ratably, to pay the principal of all outstanding Revolving Loans until paid
in full,

ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount up to 102% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.4(b)(ii), beginning with
tier (A) hereof),

iii. ratably, to (y) the Bank Product Providers based upon amounts then
certified by the applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Providers on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof,

(K) eleventh, to pay any other outstanding Obligations other than Obligations
owed to Defaulting Lenders,

(L) twelfth, ratably to pay any outstanding Obligations owed to Defaulting
Lenders (other than Defaulting Lenders against whom Borrowers shall have
obtained a judgment); and

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any

 

14



--------------------------------------------------------------------------------

Insolvency Proceeding, default interest, interest on interest, and expense
reimbursements (other than unasserted contingent indemnification and unasserted
expense reimbursement obligations), irrespective of whether any of the foregoing
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Intentionally Omitted.

(d) Optional Prepayments of Revolving Loans. Borrower may prepay the principal
of any Revolving Loan at any time in whole or in part, without premium or
penalty and with no corresponding permanent reduction in the Maximum Revolver
Amount.

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time when a Borrowing Base Certificate is
delivered to Agent, (A) the Revolver Usage on such date exceeds (B) the
Borrowing Base reflected in such Borrowing Base Certificate, then within
three (3) Business Days of such date, Borrowers shall prepay the Obligations in
accordance with Section 2.4(f)(i) in an aggregate amount equal to the amount of
such excess. If, at any other time, (A) the Revolver Usage on such date exceeds
(B) the Borrowing Base reflected in such Borrowing Base Certificate, then within
three (3) Business Days after receipt by Borrowers of written request from the
Agent, Borrowers shall prepay the Obligations in accordance with
Section 2.4(f)(i) in an aggregate amount equal to the amount of such excess.

(ii) Intentionally Omitted.

(f) Application of Payments.

(i) Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to provide Letter of Credit Collateralization with respect to the then
outstanding Letter of Credit Usage, and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

2.5 Promise to Pay; Promissory Notes.

(a) Borrowers agree to pay the Lender Group Expenses in accordance with the
provisions of Section 2.6(d). Borrowers promise to pay all of the outstanding
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender

 

15



--------------------------------------------------------------------------------

Group Expenses)) in full on the Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement. Borrowers agree that their
obligations contained in the first sentence of this Section 2.5(a) shall survive
payment or satisfaction in full of all other Obligations.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes. In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in substantially the form attached hereto as
Exhibit D. Thereafter, the portion of the Commitments and Loans evidenced by
such promissory notes and interest thereon shall at all times be represented by
one or more promissory notes in such form payable to the order of the payee
named therein.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for the face amount of any issued and undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest as follows:

(i) the outstanding principal amount of all Obligations (other than Swing Loans
and Extraordinary Advances) shall accrue interest at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and

(ii) as to the outstanding principal amount of Swing Loans and Extraordinary
Advances only, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the undrawn face amount of
all issued and undrawn Letters of Credit.

(c) Default Rate.

(i) Automatically upon the occurrence and during the continuation of an Event of
Default under Section 8.4 or Section 8.5, and

(ii) upon the occurrence and during the continuance of any other Event of
Default (other than an Event of Default under Section 8.4 or Section 8.5) and at
the direction of Agent or the Required Lenders, and upon written notice by Agent
to OraSure of such direction (provided that such notice shall not be required
for any Event of Default under Section 8.1),

(A) all Obligations (except for the face amount of any issued and undrawn
Letters of Credit) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable to such Obligations, and

 

16



--------------------------------------------------------------------------------

(B) the Letter of Credit Fee shall be increased to 2 percentage points above the
per annum rate otherwise applicable to the Letters of Credit hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest, all Letter of Credit Fees
and all other fees payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month, and
(ii) all out-of-pocket audit, field exam, UCC search and other out-of-pocket and
non-out-of-pocket costs, expenses and Lender Group Expenses payable hereunder or
under any of the other Loan Documents shall be due and payable on the 30th day
after the date on which an invoice therefor is delivered by Agent to Borrowers.
Borrowers hereby authorize Agent, from time to time without prior notice to
Borrowers, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans hereunder, (B) on
the first day of each month, all Letter of Credit Fees accrued or chargeable
hereunder during the prior month, (C) as and when incurred or accrued, all fees
provided for in Section 2.10(a), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.10(b), (E) if
Borrowers do not pay any such Lender Group Expenses within 30 days of the date
of Borrowers’ receipt of an invoice therefor, all out-of-pocket audit, field
exam, UCC search and other out-of-pocket costs payable hereunder pursuant to
Section 2.10(c), (F) as and when due and payable, all other fees payable
hereunder or under any of the other Loan Documents, (G) as and when incurred or
accrued, the fronting fees and all other commissions, fees, and charges provided
for in Section 2.11(k), (H) if Borrowers do not pay any other Lender Group
Expenses within 30 days of the date of Borrowers’ receipt of an invoice
therefor, all other Lender Group Expenses, and (I) as and when due and payable
in accordance with the terms thereof, all other payment obligations payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products);
provided, that if such amounts are not paid when due and, instead, are charged
to the Loan Account, they shall be charged thereto as of the day on which the
item was first due and payable or incurred or accrued without regard to the
applicable delay and such amounts shall accrue interest from such original date;
provided further, that the applicable delays set forth in the foregoing clauses
(E) and (H) and clause (ii) of the foregoing sentence shall not be applicable
(and Agent shall be entitled to immediately charge to the Loan Account) at any
time that an Event of Default has occurred and is continuing. All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the Loan Account shall constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall accrue interest at
the rate then applicable to Revolving Loans that are LIBOR Rate Loans.

(e) Computation. All interest (other than interest that is calculated with
reference to the Base Rate) and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. All
interest that is calculated with reference to the Base Rate under the Loan
Documents shall be computed on the basis of a 365-day or 366-day year, as
applicable, for the actual number of days elapsed in the period during which
such interest accrues. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

17



--------------------------------------------------------------------------------

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day. If any payment
(other than payments that are charged to the Loan Account in accordance with
Section 2.6(d)) is due hereunder on a day that is not a Business Day, such
payment shall be deemed to be due on the immediately succeeding Business Day.

2.8 Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Revolving Loans (including Extraordinary
Advances and Swing Loans) made by Agent Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued or arranged by
Issuing Bank for Borrowers’ account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for Borrowers’ account. Agent shall make available to Borrowers monthly
statements regarding the Loan Account, including the principal amount of the
Revolving Loans,

 

18



--------------------------------------------------------------------------------

interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers electronically, or otherwise delivers
such a statement to Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in such statement.

2.10 Fees.

(a) Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b) Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to 0.375% per annum multiplied by the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable in arrears on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

(c) Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination fees and charges, as and when incurred or chargeable, as follows:
(i) a fee of $1,500 per day, per examiner, plus reasonable and documented
out-of-pocket expenses (including travel, meals, and lodging) for each field
examination of any Borrower performed by personnel employed by Agent, and
(ii) the reasonable and documented out-of-pocket fees or charges paid or
incurred by Agent (plus reasonable and documented out-of-pocket expenses
(including travel, meals, and lodging)) if it elects to employ the services of
one or more third Persons to perform field examinations of any Borrower or its
Subsidiaries or to establish electronic collateral reporting systems; provided,
that so long as no Event of Default shall have occurred and be continuing,
Borrowers shall not be obligated to reimburse Agent for more than one (1) field
examination during any calendar year, which will increase to no more than two
(2) field examinations during any calendar year on and after any date the Total
Liquidity is less than $50,000,000, plus additional field examinations with
respect to assets acquired or to be acquired in connection with any Permitted
Acquisition that Borrowers elect to include in the Borrowing Base.

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of Borrowers.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be irrevocable and shall be made in writing by an Authorized Person and
delivered to Issuing Bank

 

19



--------------------------------------------------------------------------------

via telefacsimile or other electronic method of transmission reasonably
acceptable to Issuing Bank and reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to Issuing Bank and (i) shall specify
(A) the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (C) the proposed expiration date
of such Letter of Credit, (D) the name and address of the beneficiary of the
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent or Issuing Bank may
reasonably request or require, to the extent that such requests or requirements
are consistent with the Issuer Documents that Issuing Bank generally requests
for Letters of Credit in similar circumstances. Bank’s records of the content of
any such request will be conclusive absent manifest error.

(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i) the Letter of Credit Usage would exceed $2,500,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding principal amount of Revolving Loans (including Swing Loans), or

(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include the
provision of Letter of Credit Collateralization for such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Bank shall have no obligation to issue a Letter of Credit if (A) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain Issuing Bank from issuing such Letter
of Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will or may not
be in United States Dollars.

(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing of any issuance of a Letter of Credit no later than the
Business Day

 

20



--------------------------------------------------------------------------------

immediately following the Business Day on which such Issuing Bank issued any
Letter of Credit; provided that (i) until Agent advises any such Issuing Bank
that the provisions of Section 3.2 are not satisfied or waived in writing, or
(ii) unless the aggregate amount of the Letters of Credit issued in any such
week exceeds such amount as shall be agreed by Agent and such Issuing Bank, such
Issuing Bank shall be required to so notify Agent in writing only once each week
of the Letters of Credit issued by such Issuing Bank during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as Agent and such Issuing Bank
may agree. Each Letter of Credit shall be in form and substance reasonably
acceptable to Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Bank makes a payment under a
Letter of Credit, Borrowers shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the Business Day such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are LIBOR Rate Loans. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan. Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make

 

21



--------------------------------------------------------------------------------

available to Agent the amount of such Revolving Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this Section, such Revolving Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of Issuing
Bank) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (provided, that the
indemnification in this clause (f) shall not extend to (i) disputes solely
between or among Letter of Credit Related Persons that do not involve any
violation of the Loan Documents by the Loan Parties; or (ii) any Taxes or any
costs attributable to Taxes, which shall be governed by Section 16) (the “Letter
of Credit Indemnified Costs”), and which arise out of or in connection with, or
as a result of this Agreement, any Letter of Credit, any Issuer Document, or any
Drawing Document referred to in or related to any Letter of Credit, or any
action or proceeding arising out of any of the foregoing (whether
administrative, judicial or in connection with arbitration); in each case,
including that resulting from the Letter of Credit Related Person’s own
negligence; provided, however, that such indemnity shall not be available to any
Letter of Credit Related Person claiming indemnification to the extent that such
Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity; provided, further, that notwithstanding the
foregoing, in no event shall Borrowers’ indemnification obligations under this
clause (f) include any Letter of Credit Indemnified Costs in respect of legal
fees, disbursements and expenses in excess of the reasonable and documented
out-of-pocket fees of one firm of counsel to all Letter of Credit Related
Persons, taken as a whole, and, to the extent necessary, one local counsel in
each relevant jurisdiction and one regulatory counsel to all Letter of Credit
Related Persons, taken as a whole, and solely in the case of an actual or
perceived conflict of interest, where the Letter of Credit Related Person
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel, one additional firm of counsel in each relevant
jurisdiction to each group of similarly situated affected Letter of Credit
Related Persons (but excluding, in all cases, the allocated costs of in-house or
internal counsel to any Letter of Credit Related Person). This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by the gross negligence or willful misconduct of Issuing Bank or
such other Letter of Credit Related Person in (i) honoring a presentation under
a Letter of

 

22



--------------------------------------------------------------------------------

Credit that on its face does not at least substantially comply with the terms
and conditions of such Letter of Credit, (ii) failing to honor a presentation
under a Letter of Credit that strictly complies with the terms and conditions of
such Letter of Credit or (iii) retaining Drawing Documents presented under a
Letter of Credit. Issuing Bank shall be deemed to have acted with due diligence
and reasonable care if Issuing Bank’s conduct is in accordance with Standard
Letter of Credit Practice and in accordance with this Agreement. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
reasonable action to avoid and mitigate the amount of any damages claimed
against Issuing Bank or any other Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the Letters of Credit. Any
claim by Borrowers under or in connection with any Letter of Credit shall be
reduced by an amount equal to the sum of (x) the amount (if any) saved by
Borrowers as a result of the breach or alleged wrongful conduct complained of;
and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing Issuing Bank
to effect a cure.

(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Agent and Issuing Bank at least 15 calendar days before
Issuing Bank is required to notify the beneficiary of such Letter of Credit or
any advising bank of such nonrenewal pursuant to the terms of such Letter of
Credit.

(i) Borrowers’ reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, provided, however, that subject to Section 2.11(g) above, the
foregoing shall not release Issuing Bank or any Letter of Credit Related Person
from such liability to Borrowers as may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction against Issuing
Bank or any Letter of Credit Related Person following reimbursement or payment
of the obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank or any Letter of Credit Related Person
arising under, or in connection with, this Section 2.11 or any Letter of Credit.

(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

23



--------------------------------------------------------------------------------

(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

 

24



--------------------------------------------------------------------------------

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank upon
the issuance of each Letter of Credit of 0.125% per annum of the face amount
thereof, plus (ii) any and all other customary commissions, fees and charges
then in effect imposed by, and any and all reasonable and documented
out-of-pocket expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
issued after the Closing Date (irrespective of whether having the force of law)
of any Governmental Authority or monetary authority including, Regulation D of
the Board of Governors as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, and the result of the
foregoing is to increase, directly or indirectly, the cost to Issuing Bank or
any other member of the Lender Group of issuing, making, participating in, or
maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrowers, and Borrowers shall pay within 30 days after written demand
therefor, such amounts as Agent may, in its reasonable determination, specify to
be necessary to compensate Issuing Bank or any other member of the Lender Group
for such additional cost or reduced receipt, together with interest on such
amount from the due date until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for

 

25



--------------------------------------------------------------------------------

payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this
Section 2.11(l), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

(m) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

(n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

2.12 LIBOR Loans.

(a) Interest and Interest Payment Dates. Interest on all or a portion of the
Revolving Loans shall be charged (unless otherwise provided herein) at a rate of
interest based upon the LIBOR Rate. At any time that an Event of Default has
occurred and is continuing, the Revolving Loans may no longer bear interest upon
the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of
(i) the last day of the Interest Period applicable thereto; provided, that,
subject to the following clauses (ii) and (iii), in the case of any Interest
Period greater than 3 months in duration, interest shall be payable at 3 month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof.

(b) LIBOR Breakage. In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), or (B) the failure to borrow or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, or
expenses, “Funding Losses”). A certificate of Agent or a Lender delivered to
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.12 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 

26



--------------------------------------------------------------------------------

(c) Intentionally Omitted.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent written
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrowers may, by notice to such affected Lender (A) require
such Lender to furnish to Borrowers a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).

(ii) In the event that any Change in Law shall at any time after the date
hereof, in the reasonable opinion of any Lender, make it unlawful or impractical
for such Lender to fund or maintain LIBOR Rate Loans or to continue such funding
or maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give written notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to borrow LIBOR Rate
Loans until such Lender reasonably determines that it would no longer be
unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, Issuing Bank or any Lender reasonably determines
that (i) any Change in Law regarding capital or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law) issued after the

 

27



--------------------------------------------------------------------------------

Closing Date, has the effect of reducing the return on Issuing Bank’s, such
Lender’s, or such holding companies’ capital as a consequence of Issuing Bank’s
or such Lender’s commitments hereunder to a level below that which Issuing Bank,
such Lender, or such holding companies could have achieved but for such Change
in Law or compliance (taking into consideration Issuing Bank’s, such Lender’s,
or such holding companies’ then existing policies with respect to capital
adequacy and assuming the full utilization of such entity’s capital) by any
amount reasonably deemed by Issuing Bank or such Lender to be material, then
Issuing Bank or such Lender may notify Borrowers and Agent thereof. Following
receipt of such notice, Borrowers agree to pay Issuing Bank or such Lender on
written demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by
Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank’s or such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank’s or such Lender’s right to demand such compensation; provided that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrowers of such Change
in Law giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrowers agree to pay all
reasonable and documented out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment. If, after
such reasonable efforts, such Affected Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrowers’ obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, designate a different Issuing Bank or substitute a Lender, in each
case, reasonably

 

28



--------------------------------------------------------------------------------

acceptable to Agent to purchase the Obligations owed to such Affected Lender and
such Affected Lender’s Commitments hereunder (a “Replacement Lender”), and if
such Replacement Lender agrees to such purchase, such Affected Lender shall
assign to the Replacement Lender its Obligations and Commitments, and upon such
purchase by the Replacement Lender, which such Replacement Lender shall be
deemed to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of
this Agreement and such Affected Lender shall cease to be “Issuing Bank” or a
“Lender” (as the case may be) for purposes of this Agreement.

(c) Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention regarding the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to Section 2.11(l), 2.12(d) or 2.13(a) if it shall not at the time be
the general policy or practice of Issuing Bank or such Lender (as the case may
be) to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.

2.14 Accordion.

(a) At any time during the period from and after the Closing Date through but
excluding the date that is the second year anniversary of the Closing Date, at
the option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”). Agent shall invite each Lender to
increase its Revolver Commitments (it being understood that no Lender shall be
obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers; provided that in the
event the Lenders do not agree to provide Revolver Commitments in respect of the
full amount of the proposed Increase, the Borrowers may invite any Eligible
Transferee or any other Person acceptable to Agent to provide such additional
Revolver Commitments. Any Increase shall be in an amount of at least
$2,000,000.00 and integral multiples of $500,000.00 in excess thereof. In no
event may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than two (2) occasions in the aggregate
for all such Increases. Additionally, for the avoidance of doubt, it is
understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $5,000,000.00.

(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i) Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,

 

29



--------------------------------------------------------------------------------

(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,

(iii) Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Borrowers and their Subsidiaries
evidencing compliance on a pro forma basis with the financial covenant in
Section 7 for the four fiscal quarters (on a quarter by quarter basis)
immediately following the proposed date of the applicable Increase (without
regard to whether a Covenant Testing Period is then in effect), and

(iv) Borrowers shall have reached agreement with the Lenders agreeing to the
increased Revolver Commitments with respect to the interest margins applicable
to Revolving Loans to be made pursuant to the increased Revolver Commitments
(which interest margins may be with respect to Revolving Loans made pursuant to
the increased Revolver Commitments, higher than or equal to the interest margins
applicable to Revolving Loans set forth in this Agreement immediately prior to
the date of the increased Revolver Commitments (the date of the effectiveness of
the increased Revolver Commitments and the Maximum Revolver Amount, the
“Increase Date”)) and shall have communicated the amount of such interest
margins to Agent. Any Increase Joinder may, with the consent of Agent, Borrowers
and the Lenders or prospective lenders agreeing to the proposed Increase, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate to effectuate the provisions of this Section 2.14
(including any amendment necessary to effectuate the interest margins for the
Revolving Loans to be made pursuant to the increased Revolver Commitments).

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.

(d) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

(e) The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by

 

30



--------------------------------------------------------------------------------

the Loan Documents. Borrowers shall take any actions reasonably required by
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the Code or otherwise after
giving effect to the establishment of any such new Revolver Commitments and
Maximum Revolver Amount.

2.15 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) Except as otherwise provided in this Agreement or in any other Loan
Document, the Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(d)) or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of

 

31



--------------------------------------------------------------------------------

the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of any Agent or Lender
with respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and permitted assigns, and may be enforced by it or them from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or permitted assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or any member of the Lender
Group hereunder or under any of the Bank Product Agreements are hereby expressly

 

32



--------------------------------------------------------------------------------

made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make available extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of each Lender (or written
waiver in accordance with Section 14.1), of each of the conditions precedent set
forth on Schedule 3.1 (the occurrence of the Closing Date being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or,
except as expressly set forth herein, to extend any other credit hereunder) at
any time shall be subject to the satisfaction (or written waiver in accordance
with Section 14.1 of the following conditions precedent:

(a) the representations and warranties of each Borrower contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Maturity. Subject to Section 3.5, this Agreement shall continue in full
force and effect for a term ending on the Maturity Date.

 

33



--------------------------------------------------------------------------------

3.4 Effect of Maturity. On the Maturity Date, all Commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent’s Liens on the Collateral shall be automatically
released and discharged without the need of further action by any party, and
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to evidence the release, as of record, of Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
not less than ten (10) Business Days prior written notice to Agent (or such
shorter period as Agent may agree in its discretion), to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full. The foregoing notwithstanding, (a) Borrowers may
condition any such termination notice on the happening or occurrence of an
event, and may rescind any such termination notice if such event does not happen
or occur on or before the date of the proposed termination (in which case, a new
notice shall be required to be sent in connection with any subsequent
termination), and (b) Borrowers may extend the date of termination specified in
any such notice at any time; provided that an extension of more than
ten (10) days shall require the consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the satisfaction (or written waiver in accordance with
Section 14.1), on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.6 (the failure by Borrowers to so perform or
cause to be performed such conditions subsequent as and when required by the
terms thereof (unless such date is extended, in writing, by Agent, which Agent
may do without obtaining the consent of the other members of the Lender Group),
shall constitute an Event of Default); provided that, notwithstanding the
foregoing, to the extent that the existence of any such condition subsequent
would otherwise cause any representation, warranty or covenant in this Agreement
or any other Loan Document to be breached, Agent hereby waives such breach for
the period from the Closing Date until the date on which such condition
subsequent is required to be fulfilled pursuant to this Section 3.6.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be

 

34



--------------------------------------------------------------------------------

applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own or lease and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) Set forth on Schedule 4.1(b) is, as of the Closing Date, a complete and
accurate description of the authorized Equity Interests of each Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties’ direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Borrower. All of the outstanding Equity
Interests of each such Subsidiary have been validly issued and, to the extent
applicable, are fully paid and non-assessable.

(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.

 

35



--------------------------------------------------------------------------------

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or other organizational action on the part of such Loan
Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of any Loan Party, or any
material order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of such Loan Party where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of such Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals which the failure to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(i) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with the United States Securities and Exchange Commission, which will
be made timely, (ii) filings and recordings with respect to the Collateral to be
made, or otherwise delivered to Agent for filing or recordation, as of the
Closing Date and (iii) registrations, consents, approvals, notices, or other
actions which the failure to obtain, make or take could not individually or in
the aggregate reasonably be expected to cause a Material Adverse Effect.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than with respect to
Collateral in which Agent’s Lien is not required to be perfected under the Loan
Documents) and first priority Liens, subject only to Permitted Liens which are
not required under the terms of the Loan Documents to be subordinated to Agent’s
Liens.

 

36



--------------------------------------------------------------------------------

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby and except as could not
reasonably be expected to have a Material Adverse Effect. All of such assets are
free and clear of Liens except for Permitted Liens.

4.6 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $100,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower, after due inquiry, threatened in writing against a
Loan Party or any of its Subsidiaries, of (i) the parties to such actions,
suits, or proceedings, (ii) the nature of the dispute that is the subject of
such actions, suits, or proceedings, (iii) the procedural status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and
(iv) whether any liability of the Loan Parties’ and their Subsidiaries in
connection with such actions, suits, or proceedings is covered by insurance.

(c) Health Care Proceedings. There is no pending (or, to the knowledge of any
Loan Party, threatened in writing) Health Care Proceeding ongoing with respect
to any Loan Party or any Subsidiary of any Loan Party that either individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any Requirement of Law (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

4.8 No Material Adverse Effect. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes, appropriate format,
and being subject to year-end audit adjustments) and present fairly in all
material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended, in conformity with GAAP. Since December 31, 2015, no event,
circumstance, or change has occurred that has or could reasonably be expected to
result in a Material Adverse Effect with respect to the Loan Parties and their
Subsidiaries.

 

37



--------------------------------------------------------------------------------

4.9 Solvency.

(a) The Loan Parties are Solvent on a consolidated basis and taken as a whole.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

4.11 Environmental Condition. Except as set forth on Schedule 4.11, (a) to each
Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or
assets has ever been used by a Loan Party, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such disposal, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to each Borrower’s
knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, with respect to each of subparts (a), (b) or (d),
that individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect.

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and other financial forecasts and
budgets, information of a general economic nature and general information about
Borrowers’ industry, information and reports provided by third party advisors
and information with respect to third parties that are not Affiliates of the
Loan Parties) furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents is, and all other
factual information taken as a whole (other than forward-looking information,
projections and other financial forecasts and budgets, information of a general
economic nature, general information about Borrowers’ industry, information and
reports provided by third party advisors and information with respect to third
parties that are not Affiliates of the Loan Parties) hereafter furnished by or
on behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, when furnished and taken as a whole, true and accurate, in all material
respects, on the date as of which such information is dated or certified and
does not and will not, when furnished and taken as a whole, omit to state

 

38



--------------------------------------------------------------------------------

any material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, in each case, after giving effect to
all supplements and updates thereto subsequent to the date on which such
information was dated, certified or furnished. The Projections delivered to
Agent on June 1, 2016 were prepared and any future Projections delivered to
Agent will be prepared in good faith based upon assumptions believed by
Borrowers to be reasonable at the time such assumptions were or are made (it
being understood and agreed that financial performance projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, that no assurances can be
given that any particular financial projections will be realized and that actual
results during the period or periods covered thereby may differ materially from
such projected or estimated results).

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.14 Indebtedness. Immediately after giving effect to the closing hereunder on
the Closing Date, no Loan Party or any Subsidiary of any Loan Party has any
Indebtedness outstanding other than Permitted Indebtedness.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5, all
material Tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all material
Taxes shown on such Tax returns to be due and payable and all assessments, fees
and other governmental charges upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. No Borrower knows of any proposed Tax assessment
against a Loan Party or any of its Subsidiaries that is not being appropriately
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose, in each case that violates the
provisions of Regulation T, U or X of the Board of Governors.

 

39



--------------------------------------------------------------------------------

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act
of 1940.

4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Borrower, threatened in writing against any
Borrower or its Subsidiaries before any Governmental Authority and no
arbitration proceeding pending or, to the knowledge of any Borrower, threatened
in writing against any Borrower or its Subsidiaries which arises out of or under
any collective bargaining agreement and that could reasonably be expected to
result in a Material Adverse Effect, (ii) no strike, labor dispute, slowdown,
stoppage or similar action pending or, to the knowledge of Borrowers, threatened
in writing against any Borrower or its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect, or (iii) to the knowledge of
any Borrower, no union election petition pending with respect to the employees
of any Borrower or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of any Borrower or its Subsidiaries,
in each case in connection with their employment by any Borrower or its
Subsidiaries. Since January 1, 2016, none of any Borrower or its Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Since
January 1, 2016, the hours worked and payments made to employees of each
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act, except to the extent such violations could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Borrower and its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrowers, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

4.20 Intentionally Omitted.

4.21 Leases. In each case except as could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed

 

40



--------------------------------------------------------------------------------

possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the applicable Loan Party or its Subsidiaries exists under any of them.

4.22 Eligible Accounts. As to each Account that is identified by Borrowers as an
Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrowers’
business and (b) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any such criteria that is subject to the
discretion or Permitted Discretion of Agent) set forth in the definition of
Eligible Accounts.

4.23 Intentionally Omitted.

4.24 Intentionally Omitted.

4.25 Intentionally Omitted.

4.26 Regulatory Compliance.

(a) Each Loan Party is in compliance with all applicable statutes, rules,
regulations, directives, standards, guidances, policies or orders issued by
relevant Regulatory Authorities, except to the extent any such non-compliance
could not reasonably be expected to have a Material Adverse Effect. Each Loan
Party has, and it and its products are in conformance with, all Registrations
that are required to conduct its business as currently conducted, or as proposed
to be conducted, except to the extent the failure to have, or any
non-conformance, could not reasonably be expected to have a Material Adverse
Effect. No Regulatory Authority has limited, suspended or revoked such
Registrations or required changes to the marketing classification or labeling or
other significant parameter related to any product of a Loan Party, which, in
each case, could reasonably be expected to have a Material Adverse Effect. To
the knowledge of each Loan Party, any third party that is a manufacturer,
supplier, distributor or contractor for any Loan Party is in compliance with all
Registrations required by relevant Regulatory Authorities and all Public Health
Laws that reasonably pertain to product components of, accessories to, or
products regulated as drugs or medical devices and marketed or distributed by
such Loan Party, except, in each case, to the extent any such non-compliance
could not reasonably be expected to have a Material Adverse Effect. No Loan
Party is aware of any reasonable basis for any Regulatory Action by that
Regulatory Authority that could reasonably be expected to have a Material
Adverse Effect.

(b) All products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, promoted, sold or marketed by
or on behalf of any Loan Party that are subject to the jurisdiction of any
Regulatory Authority have been and are being, to the knowledge of each Loan
Party, designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, promoted, sold and marketed in
compliance with the Public Health Laws and, to the knowledge of each Loan Party,
have been (to the extent applicable) for the previous six years, except, in each
case, to the extent any such

 

41



--------------------------------------------------------------------------------

non-compliance could not reasonably be expected to have a Material Adverse
Effect. All activities conducted by the Loan Parties are conducted in compliance
with applicable Public Health Laws, to the extent any such non-compliance could
not reasonably be expected to have a Material Adverse Effect.

(c) No Loan Party is subject to any obligation arising under a Regulatory
Action, and no such obligation has been threatened in writing, except, in each
case, those that could not reasonably be expected to have a Material Adverse
Effect. There is no Regulatory Action or other civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
proceeding or request for information pending against any Loan Party or an
officer, director, or employee of any Loan Party, in each case, in such
capacity, and no Loan Party has any liability (whether actual or contingent) for
failure to comply with any Public Health Laws, that, in each case, could
reasonably be expected to have a Material Adverse Effect.

(d) No Loan Party is undergoing any inspection by any Regulatory Authority
related to any activities or products of any Loan Party that are subject to
Public Health Laws or has received any written notice or written communication
from any Regulatory Authority alleging noncompliance with any Public Health Law,
except, in each case, those that could not reasonably be expected to have a
Material Adverse Efect. No product has been seized, withdrawn, recalled,
detained, or subject to a suspension of research, manufacturing, distribution or
commercialization activity that could reasonably be expected to have a Material
Adverse Effect. No proceedings seeking the withdrawal, recall, revocation,
suspension, import detention, or seizure of any product are pending or, to such
Loan Party’s knowledge, threatened in writing against any Loan Party that could
reasonably be expected to have a Material Adverse Effect.

4.27 Intentionally Omitted.

4.28 Health Care Matters.

(a) Compliance with Health Care Laws; Health Care Permits; Third Party Payors.
Each Borrower and each of its Subsidiaries is in compliance with all Health Care
Laws applicable to it and its assets, business or operations, except to the
extent any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Each Borrower and each of its Subsidiaries (i) holds in
full force and effect (without default, violation or noncompliance) all Health
Care Permits necessary for it to own, lease, sublease or operate its assets and
to conduct its business and operations as presently conducted and (ii) to the
extent required under applicable laws, has obtained and maintains accreditation
from all applicable recognized accreditation agencies, in each case with respect
to clauses (i) and (ii) except to the extent which could not reasonably be
expected to have a Material Adverse Effect.

(b) Material Statements. No Borrower, and to each Borrower’s knowledge, no
officer, managing employee or director of any Borrower, in each case, in such
capacity, has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact that
must be disclosed to any Governmental Authority, or committed an act, made a
statement or failed to make a statement that, at the time such statement,
disclosure or failure to disclose occurred and when taken as a whole, would
constitute a violation of any Health Care Law that could reasonably be expected
to have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

(c) HIPAA. Each Loan Party and each of their respective Subsidiaries is in
compliance with HIPAA (to the extent applicable to such Loan party or
Subsidiary), except where any non-compliance could not reasonably be expected to
have a Material Adverse Effect. In each contractual arrangement that is subject
to HIPAA, and to the extent (and for so long as) applicable to any Loan Party
and each of their respective Subsidiaries, such Person has: (i) entered into a
written business associate agreement (as such term is defined under the HIPAA
regulations) that substantially meets the requirements of HIPAA; (ii) at all
times complied in all material respects with such business associate agreements
in respect of the HIPAA privacy or security standards; and (iii) at no time
experienced or had a material unauthorized use or disclosure of Protected Health
Information (as defined in the HIPAA regulations) or privacy or security breach
or other privacy or security incident within the meaning of HIPAA, except, in
each case, where any such action or inaction could not reasonably be expected to
have a Material Adverse Effect.

(d) Corporate Integrity Agreement. No Borrower, and to each Borrower’s
knowledge, no officer, managing employee or director of any Borrower, in each
case, in such capacity, is a party to or bound by any individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other similar written agreement with any
Governmental Authority concerning compliance with Health Care Laws or the
requirements of any Health Care Permit that could reasonably be expected to have
a Material Adverse Effect.

 

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

5.1 Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent each of the financial statements, reports, and other items set forth on
Schedule 5.1 no later than the times specified therein, (b) agree that no
Subsidiary of a Loan Party will have a fiscal year different from that of
Administrative Borrower, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep
books and records that are materially correct and sufficient to allow Borrower
to prepare such other reports with respect to its assets and business activities
as are required by this Agreement. Documents required to be delivered pursuant
to Schedule 5.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
on which such documents are posted on Borrowers’ behalf on the website of the
SEC (including, for the avoidance of doubt, periodic financial statements filed
on Form 10-K or Form 10-Q, as applicable).

5.2 Reporting. Borrowers (a) will deliver to Agent each of the reports set forth
on Schedule 5.2 at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

 

43



--------------------------------------------------------------------------------

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing in
all other jurisdictions in which it is qualified to do business and any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.4 Maintenance of Properties. Each Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, condemnation, obsolescence and
Permitted Dispositions excepted, except where the failure to so maintain and
preserve such assets could not reasonably be expected to have a Material Adverse
Effect.

5.5 Taxes. Each Borrower will, and will cause each of its Subsidiaries to, pay
in full before delinquency or before the expiration of any extension period all
material governmental assessments and Taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or Tax is the subject of a Permitted Protest.

5.6 Insurance. Each Loan Party will, at such Loan Party’s expense, maintain
insurance covering such Loan Party’s assets wherever located, covering
liabilities, losses or damages as are customarily insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies and in such amounts as are carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located. All certificates of personal property and
general liability insurance (other than any pollution legal liability policy,
representation and warranty policy, workers’ compensation policy, directors and
officers indemnification policy and any property policy that provides coverage
exclusively for any property of the Loan Parties that is not Collateral) are to
be delivered to Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent and shall provide for not
less than 30 days (10 days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation; provided that,
notwithstanding the foregoing, in the event Agent receives any such insurance
proceeds, Agent shall promptly apply such proceeds to the Obligations for
application in accordance with the terms of the Loan Documents. If any Borrower
or its Subsidiaries fails to maintain such insurance, then upon notice to
Borrowers, Agent may arrange for such insurance, but at Borrowers’ expense and
without any responsibility on Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrowers shall give Agent prompt notice of any loss
exceeding $1,000,000 covered by their or their Subsidiaries’ casualty or
business interruption, medical malpractice insurance or product recall or
liability insurance. After the occurrence and during the continuance of an Event
of Default, Agent shall have the right to file claims under any

 

44



--------------------------------------------------------------------------------

personal property and general liability insurance policies in respect of the
Collateral on which Agent is identified as lender loss payee or additional
insured, as applicable, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

5.7 Inspection.

(a) Each Borrower will, and will cause each of its Subsidiaries to, permit Agent
and its duly authorized representatives or agents to visit any of its properties
and inspect any of its assets or books and records, to examine and make copies
of its books and records, and to discuss its affairs, finances, and accounts
with, and to be advised as to the same by, its officers and employees (provided
an authorized representative of a Borrower shall be allowed to be present) at
such reasonable times and intervals as Agent may designate and, so long as no
Default or Event of Default has occurred and is continuing, with reasonable
prior notice to Borrowers and during regular business hours; provided that Agent
shall direct such representatives or agents to comply with the confidentiality
provisions of Section 17.9; provided, further, that so long as no Default or
Event of Default shall have occurred and be continuing, not more than one such
visit or inspection may be conducted during any fiscal year.

(b) Each Borrower will, and will cause each of its Subsidiaries to, permit Agent
and each of its duly authorized representatives or agents to conduct field
examinations at such reasonable times and intervals as Agent may designate
(subject to the limitations set forth in Section 2.10(c)) and, so long as no
Event of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours; provided that Agent shall direct
such representatives or agents to comply with the confidentiality provisions of
Section 17.9.

5.8 Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply with all applicable Requirements of Law except where the
failure to comply could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. Without limiting the generality
of the foregoing, each Borrower will, and will cause each of its Subsidiaries
to, comply with all Public Health Laws and their implementation by any
applicable Governmental Authority and all lawful requests of any Governmental
Authority applicable to its products except to the extent the failure to comply
could not reasonably be expected to have a Material Adverse Effect. Each
Borrower will, and will cause each of its Subsidiaries to, continue to operate
all facilities, locations, and processes in compliance with all Registrations
and Public Health Laws, except to the extent the failure to comply could not
reasonably be expected to have a Material Adverse Effect. All products designed,
developed, investigated, manufactured, prepared, assembled, packaged, tested,
labeled, distributed, promoted, sold or marketed by or on behalf of any Borrower
or any of its direct or indirect Subsidiaries that are subject to the
jurisdiction of any Regulatory Authority shall be designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, promoted, sold and marketed in compliance with the Public Health
Laws, except to the extent the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.9 Environmental. Each Borrower will, and will cause each of its Subsidiaries
to,

(a) Keep any property either owned or operated by any Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against a Borrower
or its Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10 Disclosure Updates. Each Borrower will, promptly and in no event later than
5 Business Days after obtaining knowledge thereof, notify Agent if any factual
information taken as a whole (other than forward-looking information,
projections and other financial forecasts and budgets, information of a general
economic nature, general information about Borrowers’ industry, information and
reports provided by third party advisors and information with respect to third
parties that are not Affiliates of the Loan Parties) furnished by or on behalf
of a Loan Party or its Subsidiaries in writing to Agent or any Lender was not,
when furnished and taken as a whole, true and accurate, in all material
respects, on the date as of which such information was dated or certified, or,
when furnished and taken as a whole, omitted to state any material fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided, in each case, after giving effect to all supplements
and updates thereto subsequent to the date on which such information was dated,
certified or furnished. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 30 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements with respect to
any assets or property of such new Subsidiary constituting Collateral, as well
as appropriate financing statements, all in form and substance reasonably
satisfactory to Agent (including being

 

46



--------------------------------------------------------------------------------

sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary constituting
Collateral (as defined in the Guaranty and Security Agreement); provided, that
the joinder to the Guaranty and Security Agreement and such other security
agreements shall not be required to be provided to Agent with respect to any
Foreign Subsidiary, and (b) provide to Agent all other documentation, including
one or more customary opinions of counsel reasonably satisfactory to Agent,
which, in its reasonable opinion, is customary and appropriate with respect to
the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall constitute a Loan Document.

5.12 Further Assurances. Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all joinder agreements, financing statements, security
agreements, pledges, assignments and all other documents (the “Additional
Documents”) that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected Agent’s Liens
on the Collateral (whether now owned or hereafter arising or acquired, tangible
or intangible), and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents, subject in all cases to
any limitations set forth in this Agreement and the other Loan Documents
(including Section 5.11). To the maximum extent permitted by applicable law, if
any Borrower or any other Loan Party refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the Collateral of such Loan Parties.

5.13 Lender Meetings. Borrowers will, within 30 days after delivery of the
annual audited financial statements of Borrowers for each fiscal year, at the
request of Agent or of the Required Lenders and upon reasonable prior notice,
hold a meeting (at a mutually agreeable location and time or, at the option of
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of Borrowers and their Subsidiaries and the
projections presented for the current fiscal year of Administrative Borrower.

5.14 Intentionally Omitted.

5.15 Compliance with Health Care Laws.

(a) Each Loan Party and each of their respective Subsidiaries will comply with
all applicable Health Care Laws, except to the extent the failure to comply
could not reasonably be expected to have a Material Adverse Effect.

(b) Each Loan Party and each of their respective Subsidiaries shall (i) obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all material Health
Care Permits which are necessary

 

47



--------------------------------------------------------------------------------

or useful in the proper conduct of its business; and (ii) keep and maintain all
records required to be maintained by any Governmental Authority or otherwise
under any Health Care Law, except where any failure to so act in accordance with
clauses (i) and (ii) could not reasonably be expected to result in a Material
Adverse Effect.

(c) Each Loan Party and each of their respective Subsidiaries shall maintain a
corporate and health care regulatory compliance program (“RCP”) which addresses
the requirements of applicable Health Care Laws, and includes at least the
following components to the extent required by such Health Care Laws:
(i) standards of conduct and procedures that describe compliance policies
regarding laws with an emphasis on prevention of fraud and abuse; (ii) a
specific officer within high-level personnel identified as having overall
responsibility for compliance with such standards and procedures; (iii) training
and education programs which effectively communicate the compliance standards
and procedures to employees and agents, including fraud and abuse laws and
illegal billing practices; (iv) auditing and monitoring systems and reasonable
steps for achieving compliance with such standards and procedures including
publicizing a reporting system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including discipline of individuals responsible for the failure to
detect violations of the RCP as required by applicable Requirements of Law; and
(vi) mechanisms to promptly respond to detected violations of the RCP. Each Loan
Party and each of their respective Subsidiaries shall modify such RCPs from time
to time, as may be necessary to ensure continuing compliance with all applicable
Health Care Laws. Upon request, the Agent (and/or its consultants) shall be
permitted to review such RCPs, subject to applicable confidentiality
requirements.

5.16 Health Care Notices. Promptly following any Loan Party obtaining knowledge
of the occurrence of any of the following, notify Agent if: (i) a Regulatory
Authority initiates a Regulatory Action or any other enforcement action against
any Loan Party or any supplier of a Loan Party that causes any Loan Party to
recall, withdraw, remove or discontinue marketing or conducting clinical
research on any of its products that could reasonably be expected to have a
Material Adverse Effect; (ii) a Regulatory Authority issues or undertakes a
Regulatory Action with respect to any Loan Party or any of its activities or
products that could reasonably be expected to have a Material Adverse Effect;
(iii) any Loan Party conducts a mandatory or voluntary recall which could
reasonably be expected to result in liability and expense to the Loan Parties of
$1,000,000 or more (except to the extent covered (other than to the extent of
applicable deductibles) by insurance pursuant to which the insurer has not
denied coverage); (iv) any Loan Party enters into a settlement agreement with
CMS or any Regulatory Authority that results in aggregate liability as to any
single or related series of transactions, incidents or conditions of $1,000,000
or more (except to the extent covered (other than to the extent of applicable
deductibles) by insurance pursuant to which the insurer has not denied coverage)
or that could reasonably be expected to have a Material Adverse Effect; or (v) a
Regulatory Authority revokes any authorization or permission granted under any
Registration, or any Loan Party withdraws any Registration, that could
reasonably be expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

6. NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

6.1 Indebtedness. No Borrower shall, and no Borrower shall permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. No Borrower shall, and no Borrower shall permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3 Restrictions on Fundamental Changes. No Borrower shall, and no Borrower
shall permit any of its Subsidiaries to:

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any such transaction between Loan Parties,
provided, that a Borrower must be the surviving entity of any such merger or
consolidation to which it is a party, (ii) any merger between a Loan Party and a
Subsidiary of such Loan Party that is not a Loan Party so long as such Loan
Party is the surviving entity of any such merger or consolidation, and (iii) any
such transaction between Subsidiaries of any Borrower that are not Loan Parties,

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any
Borrower that is not a Loan Party so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of a
Borrower that is not liquidating or dissolving; provided that with respect to
any such Subsidiary the Equity Interests of which (or any portion thereof) are
subject to a Lien in favor of Agent), the assets of such Subsidiary are
transferred to another Subsidiary the Equity Interests of which (or not less
than a corresponding portion thereof) are subject to a Lien in favor of Agent,
or

(c) suspend or cease operating a substantial portion of its or their business,
except (i) as permitted pursuant to clauses (a) or (b) above, (ii) in connection
with a transaction permitted under Section 6.4 or (iii) solely with respect to
any Subsidiary of Borrower, if such suspension or cessation of business could
not reasonably be expected to be materially adverse to the Agent or any Lender,
as determined by the Agent in its Permitted Discretion.

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, no Borrower shall, and no Borrower
shall permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of (or enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of, except to

 

49



--------------------------------------------------------------------------------

the extent such agreement is conditioned upon obtaining prior written consent
from Agent or contemplates the payment in full of the Obligations upon
consummation of the transactions contemplated thereby, or is otherwise consented
to in writing by Agent) any of its assets.

6.5 Nature of Business. No Borrower shall, and no Borrower shall permit any of
its Subsidiaries to, make any material change in the nature of its or their
business as conducted on the Closing Date or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Borrower and its Subsidiaries
from engaging in any business that is reasonably related, incidental or
ancillary to its or their business.

6.6 Prepayments and Amendments. No Borrower shall, and no Borrower shall permit
any of its Subsidiaries to:

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or its Subsidiaries, other than in respect of
(A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, (C) Indebtedness that has been contractually subordinated
in right of payment to the Obligations if such optional prepayment, redemption,
defeasement, purchase or acquisition is permitted at such time under the
subordination terms applicable thereto, (D) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, or (E) other Indebtedness so long as all such
payments in respect of such optional prepayments, redemptions, defeasements,
purchases or acquisitions do not exceed $15,000,000 in the aggregate, plus an
unlimited amount so long as, on a pro forma basis immediately after giving
effect to any such optional prepayment, redemption, defeasement, purchase or
acquisition, Total Liquidity shall be at least $40,000,000;

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms applicable thereto, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Indebtedness permitted under clauses (c),
(g), (h), (j), (k), (l), (m), (r)(x), (s), (t), (u) and (x) of the definition of
Permitted Indebtedness, (C) Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such amendment,
modification or change is permitted at such time under the subordination terms
applicable thereto, and (D) any other Permitted Indebtedness (including
Refinancing Indebtedness permitted hereunder) so long as such amendment,
modification or change under this clause (D) is not materially adverse to the
interests of the Agent or any Lender, or

 

50



--------------------------------------------------------------------------------

(ii) the Governing Documents of any Loan Party if the effect thereof, either
individually or in the aggregate, could reasonably be expected to be materially
adverse to the interests of Agent or any of the Lenders (it being understood
that any amendment, modification or other change to the Governing Documents of
any Loan Party that is necessary to affect any transaction permitted by
Section 6.3 or Section 6.9 shall be deemed to be not materially adverse to Agent
or any of the Lenders).

6.7 Restricted Payments. No Borrower shall, and no Borrower shall permit any of
its Subsidiaries to, make any Restricted Payment, except (to the extent
permitted by law):

(a) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Subsidiary may make distributions
directly or indirectly to a Borrower to permit such Borrower to make
distributions to current or former employees, officers, or directors of such
Borrower or any of its Subsidiaries (or any spouses, ex-spouses, estates,
trusts, heirs or other beneficiaries of any of the foregoing) to repurchase
Equity Interests of such Borrower held by such Persons, to make payments in
respect of any Indebtedness issued pursuant to clause (m) of the definition of
“Permitted Indebtedness” or to make payments to such Persons to permit such
Persons to pay taxes associated with the receipt or exercise of Equity Interests
of such Borrower held by such Persons; provided, that the aggregate amount of
such distributions made by such Borrower under this clause (a) during any fiscal
year shall not exceed $250,000,

(b) any Subsidiary may make distributions directly or indirectly to a Borrower
to permit such Borrower to make non-cash distributions to current or former
employees, officers, or directors of such Borrower or any of its Subsidiaries
(or any spouses, ex-spouses, estates, trusts, heirs or other beneficiaries of
any of the foregoing), solely in the form of forgiveness of Indebtedness of such
Persons owing to such Borrower that was incurred as a result of an Investment
made by such Persons pursuant to clause (j)(x) of the definition of “Permitted
Investments” to the extent that such forgiveness occurs in connection with the
repurchase of such Equity Interests of such Borrower so purchased by such
Persons,

(c) any Subsidiary may make distributions directly or indirectly to a Borrower
to permit such Borrower to (i) pay franchise or similar taxes and other fees
required to maintain the legal existence of such Borrower, (ii) pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead and liabilities in the ordinary course of business of such
Borrower in an aggregate amount not to exceed $250,000 in any fiscal year and
(iii) pay directors’ fees, expenses and indemnities owing to directors of such
Borrower,

(d) distributions may be made (i) by any Subsidiary to any Loan Party, (ii) by
any Subsidiary that is not a Loan Party to any other Subsidiary that is not a
Loan Party, (iii) by any non-wholly owned Subsidiary (excluding any directors’
qualifying shares in such determination) to each owner of Equity Interests of
such Subsidiary pro rata based on their relative ownership interests and (iv) by
any Subsidiary payable solely in Qualified Equity Interests of such Subsidiary,

(e) any Subsidiary may make distributions directly or indirectly to a Borrower
to permit such Borrower to (i) so long as no Default or Event of Default shall
have occurred and

 

51



--------------------------------------------------------------------------------

be continuing or would result therefrom, make cash payments in lieu of issuing
fractional shares in connection with the exercise of warrants, options, or other
securities convertible into or exchangeable for Equity Interests of such
Borrower, (ii) make distributions constituting non-cash repurchases of Equity
Interests of such Borrower that are deemed to occur upon the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests of such Borrower if such Equity Interests represent a portion
of the exercise price of such warrants, options or other securities, and
(iii) make distributions in the form of Qualified Equity Interests of such
Borrower (so long as such issuance does not result in a Change of Control),

(f) any Subsidiary may make distributions directly or indirectly to a Borrower
to permit such Borrower to make (i) any payment in respect of a transaction
permitted by Section 6.9 or Section 6.10, (ii) any payment required to be made,
including any working capital adjustment, expense reimbursement payment or
purchase price adjustment, pursuant to any documentation governing a Permitted
Acquisition or any documentation governing a Permitted Disposition, and
(iii) Permitted Intercompany Advances; and

(g) distributions may be made by any Loan Party to any owner of Equity Interests
of such Loan Party, so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) immediately after
giving effect to any such distribution on a pro forma basis, (x) the Total
Liquidity shall be at least $25,000,000 and (iii) Availability, at all times
during the 60 consecutive days immediately preceding the date of any such
distribution, and on a pro forma basis immediately after giving effect to such
distribution, shall not be less than $2,500,000.

Notwithstanding anything to the contrary in this Section 6.7, any Restricted
Payment that is described above may be made, directly or indirectly, by any
Subsidiary of a Loan Party to such Loan Party and further distributed by such
Loan Party to any direct or indirect parent entity thereof, so long as such
Restricted Payment is applied toward the purpose or payment that is described in
the applicable clauses above (if any).

6.8 Accounting Methods. No Borrower shall, and no Borrower shall permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9 Investments. No Borrower shall, and no Borrower shall permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

6.10 Transactions with Affiliates. No Borrower shall, and no Borrower shall
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Borrower or any of its
Subsidiaries (other than transactions between or among Loan Parties and
transactions between or among Subsidiaries of Loan Parties that are not Loan
Parties) except for:

(a) transactions between such Borrower or its Subsidiaries, on the one hand, and
any Affiliate of such Borrower or its Subsidiaries, on the other hand, so long
as such

 

52



--------------------------------------------------------------------------------

transactions (i) are disclosed in reasonable detail to Agent prior to the
consummation thereof, if they involve one or more payments by such Borrower or
its Subsidiaries in excess of $250,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to such
Borrower or its Subsidiaries, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate;

(b) so long as it has been approved by such Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of any officers and
directors (or comparable managers) of such Borrower or its applicable
Subsidiary;

(c) with respect to, or for the benefit of, any officer, director or employee of
any Borrower or its Subsidiaries, (i) payment of compensation, severance,
bonuses, commissions and other amounts (including reasonable expense
reimbursement of business expenses), (ii) employment and severance,
(iii) entering into, and payments in accordance with, employment agreements,
services agreements, consulting agreements and other similar agreements for the
performance of duties or services for or on behalf of such Borrower or its
Subsidiaries, (iv) establishment and maintenance of, and payments in respect of,
benefit programs or arrangements, including vacation plans, health and life
insurance plans, deferred compensation plans and retirement or savings plans and
similar plans, and (v) establishment and maintenance of, and payments in respect
of, employee incentive programs, including equity option plans, equity incentive
plans and other similar equity-based compensation and benefits programs, in each
case consistent with industry practice taking into account competitive concerns;

(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance;

(e) the issuance of Qualified Equity Interests so long as such issuance does not
result in a Change of Control;

(f) transactions between or among any Loan Party and any Subsidiary of a Loan
Party that is not a Loan Party that are otherwise expressly set forth and
permitted herein, subject in all cases to any limitations or conditions
applicable thereto;

(g) any tax sharing agreement or arrangement governing the sharing of Taxes (and
Tax benefits) among members of any affiliated, unitary or other similar group
for Tax purposes of which the Administrative Borrower and its Subsidiaries are
members; and

(h) any Permitted Genotek Transaction.

6.11 Use of Proceeds. No Borrower shall, and no Borrower shall permit any of its
Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, to pay the fees, costs, and expenses
incurred in connection with the negotiation, execution and delivery of this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, in each case, as set forth in the Flow of Funds Agreement, and
(b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes, including to finance the working capital needs of
the Loan Parties and for general corporate purposes, to consummate Permitted
Acquisitions and other Permitted

 

53



--------------------------------------------------------------------------------

Investments and to pay fees, costs and expenses incurred in connection therewith
(including that no part of the proceeds of the Loans made to Borrowers will be
used to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or for any other purpose, in each
case to the extent such use of proceeds would violate the provisions of
Regulation T, U or X of the Board of Governors).

6.12 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests, no Borrower shall, and no Borrower shall permit
any of its Subsidiaries to, issue or sell any of its Equity Interests.

 

7. FINANCIAL COVENANT.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, during any Covenant Testing
Period, the Loan Parties shall not permit the Fixed Charge Coverage Ratio, as of
the last day of any fiscal month during such Covenant Testing Period and for any
Measurement Period, to be less than 1.10 to 1.00.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely with respect to the obligation of
each Loan Party to maintain its existence), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower in each case in accordance with the
terms thereof), 5.10, 5.11 or 5.13 of this Agreement, (ii) Section 6 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty
and Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than with respect to the obligation of each Loan Party to
maintain its existence), 5.5, 5.8, 5.12 and 5.15 of this Agreement and such
failure continues for a period of ten (10) days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or

 

54



--------------------------------------------------------------------------------

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

8.3 Judgments. If one or more final judgments, orders, or awards for the payment
of cash involving an aggregate amount of $1,000,000, or more (except to the
extent covered (other than to the extent of applicable deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 60 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, in each case, except to the
extent that the terms of such judgment, order or award specifically provide for
a longer payment term and the applicable Loan Party timely discharges or
satisfies such obligations during such specified longer term, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6 Default Under Other Agreements. If any Loan Party defaults in the
performance of its obligations under any agreement governing Indebtedness in an
outstanding principal amount of $1,000,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party obligations thereunder;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made by any Loan Party herein or in any other Loan Document
or delivered in writing to Agent or any Lender in connection with this Agreement
or any other Loan Document proves to be untrue in any material respect (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

 

55



--------------------------------------------------------------------------------

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
the Guaranty and Security Agreement is limited or terminated by operation of law
or by such Guarantor (other than in accordance with the terms of this Agreement
or in connection with any transaction permitted by this Agreement or any other
Loan Document);

8.9 Security Documents. If the Guaranty and Security Agreement or any other Loan
Document that purports to create a Lien in favor of Agent in any Collateral,
shall, for any reason, fail or cease to create a valid and perfected and first
priority (subject to Permitted Liens which are not required under the terms of
the Loan Documents to be subordinated to Agent’s Liens), except (a) in
connection with any transaction permitted under this Agreement (including any
release of any Lien on any Collateral in connection therewith), or (b) as the
result of an action or failure to act on the part of Agent or any Lender;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent or any Lender) be declared to be null and
void, or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party shall deny
that such Loan Party has any liability or obligation purported to be created
under any Loan Document; or

8.11 Change of Control. A Change of Control shall occur.

8.12 Intentionally Omitted.

8.13 Regulatory Authority. (i) a Regulatory Authority issues or undertakes a
Regulatory Action with respect to any Loan Party or any of its activities or
products which could reasonably be expected to have a Material Adverse Effect;
(ii) any Loan Party conducts a mandatory or voluntary recall which could
reasonably be expected to have a Material Adverse Effect; (iv) any Loan Party
enters into a settlement agreement with any Regulatory Authority that that could
reasonably be expected to have a Material Adverse Effect; or (iv) a Regulatory
Authority revokes any authorization or permission granted under any
Registration, or any Loan Party withdraws any Registration, in each case that
could reasonably be expect to have a Material Adverse Effect.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations),

 

56



--------------------------------------------------------------------------------

whether evidenced by this Agreement or by any of the other Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower, and (ii) direct Borrowers to provide (and Borrowers agree that upon
receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products (except
as such Bank Products are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity,

 

57



--------------------------------------------------------------------------------

release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ compliance with the terms of the Loan Documents (provided, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among Indemnified Persons that do not involve any violation of the
Loan Documents by any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (ii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Borrower or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Borrower or any of its Subsidiaries (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents; provided, that notwithstanding the
foregoing, in no event shall Borrower’s indemnification obligations

 

58



--------------------------------------------------------------------------------

under this Section 10.3 include any Indemnified Liabilities in respect of legal
fees, disbursements and expenses in excess of the reasonable and documented
out-of-pocket fees of one firm of counsel to the Indemnified Parties, taken as a
whole, and, to the extent necessary, one local counsel in each relevant
jurisdiction and one regulatory counsel to the Indemnified Parties, taken as a
whole, and solely in the case of an actual or perceived conflict of interest,
where the Indemnified Party affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own counsel, one additional firm of
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnified Persons (but excluding, in all cases, the allocated costs
of in-house or internal counsel to any Indemnified Person). This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

  If to any Borrower:   

c/o Administrative Borrower

OraSure Technologies, Inc.

     220 East First Street      Bethlehem, Pennsylvania 18015      Attn:
Controller      Fax No. (610) 882-2275   with copies to:   

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

     Attn: Sarah B. Gelb, Esq.      Fax No.: (215) 994-2222     

OraSure Technologies, Inc.

2220 East First Street

Bethlehem, Pennsylvania 18015

Attn: General Counsel

Fax No. (610) 882-2275

 

59



--------------------------------------------------------------------------------

  If to Agent:    Wells Fargo Bank, National Association     

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Specialty Finance Manager

Fax No. (310) 453-7442

  with copies to:    Duane Morris LLP      190 South LaSalle Street, Suite 3700
     Chicago, Illinois 60603      Attn: N. Paul Coyle, Esq.      Fax No. (312)
277-7590

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL

 

60



--------------------------------------------------------------------------------

COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR

 

61



--------------------------------------------------------------------------------

EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH

 

62



--------------------------------------------------------------------------------

THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND PLACE OF HEARINGS,
THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER QUESTIONS THAT ARISE WITH
RESPECT TO THE COURSE OF THE REFERENCE PROCEEDING. ALL PROCEEDINGS AND HEARINGS
CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL, SHALL BE CONDUCTED WITHOUT A
COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS A COURT REPORTER AND A
TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE USED AND THE REFEREE SHALL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE COSTS OF THE COURT REPORTER,
PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE
BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER
FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY
APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

63



--------------------------------------------------------------------------------

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more Eligible Transferees (each, an “Assignee”), with the prior written
consent (such consent not be unreasonably withheld or delayed) of:

(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided further, that Borrowers shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within five (5) Business Days after having received notice thereof; and

(B) Agent, Swing Lender, and Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to a Disqualified Institution, (ii) to a Competitor, or
(iii) to a natural person, and any such assignment made in contravention of this
clause (a) shall be void ab initio,

(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Borrowers and
Agent an Assignment and Acceptance; provided, that Borrowers and Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Assignee until written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and Agent
by such Lender and the Assignee,

 

64



--------------------------------------------------------------------------------

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

65



--------------------------------------------------------------------------------

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a Disqualified Institution,
Competitor or natural person, (vi) no participation shall be sold to a Loan
Party, an Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. No Participant shall
receive (or be entitled to receive) any greater payment than the participating
Lender is entitled to receive pursuant to Section 16.1.

 

66



--------------------------------------------------------------------------------

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Borrower and its Subsidiaries and
their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Revolving Loans (and
the principal amount thereof and stated interest thereon) held by such Lender
(each, a “Registered Loan”). Other than in connection with an assignment by a
Lender of all or any portion of its portion of the Revolving Loan to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). The
entries in the Register shall be conclusive absent manifest error, and prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers, the Agent and the
Lenders shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Revolving Loan to an Affiliate of such
Lender or a Related Fund of such Lender, and which assignment is not recorded in
the Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat the Person in whose name such
Registered Loan is registered as the owner thereof for the purpose of receiving
all payments thereon and for all other purposes, notwithstanding notice to the
contrary. A Registered Loan (and the Registered Note, if any,

 

67



--------------------------------------------------------------------------------

evidencing the same) may be participated in whole or in part only by
registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document (provided that any postponement or
delay of any mandatory prepayments pursuant to Section 2.4(e) shall only require
the consent of Required Lenders),

(iii) reduce the principal of, or the rate of interest on, any Loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (x) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), (y) that any reduction, waiver or
other modification of or with respect to any mandatory prepayments pursuant to
Section 2.4(e) shall only require the consent of the Required Lenders and
(z) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

68



--------------------------------------------------------------------------------

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1 or 3.2,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a transaction expressly permitted by the terms
hereof or the other Loan Documents, release any Borrower or any Guarantor from
any obligation for the payment of money or consent to the assignment or transfer
by any Borrower or any Guarantor of any of its rights or duties under this
Agreement or the other Loan Documents, or

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i),
(ii) or (iii) or Section 2.4(f).

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

(c) No amendment, waiver, modification, elimination, or consent shall, without
written consent of Agent, Borrowers and the Supermajority Lenders, amend,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts and Eligible Unbilled
Accounts) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount,
or change Section 2.1(c);

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to

 

69



--------------------------------------------------------------------------------

Issuing Bank, or any other rights or duties of Issuing Bank under this Agreement
or the other Loan Documents, without the written consent of Issuing Bank, Agent,
Borrowers, and the Required Lenders;

(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon not less than five (5) Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Non-Consenting Lender”) or any Lender
that made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Non-Consenting Lender or Tax Lender, as applicable, shall have
no right to refuse to be replaced hereunder. Such notice to replace the
Non-Consenting Lender or Tax Lender, as applicable, shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have

 

70



--------------------------------------------------------------------------------

executed and delivered such Assignment and Acceptance. The replacement of any
Non-Consenting Lender or Tax Lender, as applicable, shall be made in accordance
with the terms of Section 13.1. Until such time as one or more Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Non-Consenting Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of
Revolving Loans and to purchase a participation in each Letter of Credit, in an
amount equal to its Pro Rata Share of participations in such Letters of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or

 

71



--------------------------------------------------------------------------------

taking or refraining from taking any actions that Agent expressly is entitled to
take or assert under or pursuant to this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, or of any other provision of
the Loan Documents that provides rights or powers to Agent, Lenders agree that
Agent shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, payments and proceeds of Collateral, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to any Loan Party, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or its Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Loan Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lenders
(or Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of any Loan Party.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and

 

72



--------------------------------------------------------------------------------

other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of

 

73



--------------------------------------------------------------------------------

each Borrower or any other Person party to a Loan Document. Except for notices,
reports, and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender (or Bank Product Provider) with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons. Each Lender acknowledges (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that Agent
does not have any duty or responsibility, either initially or on a continuing
basis (except to the extent, if any, that is expressly specified herein) to
provide such Lender (or Bank Product Provider) with any credit or other
information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys’ fees and expenses, fees
and expenses of financial accountants, advisors and consultants, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Borrowers or their Subsidiaries, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender’s ratable thereof. Whether
or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. Wells Fargo and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to,

 

74



--------------------------------------------------------------------------------

acquire Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Wells Fargo were not Agent hereunder, and, in each case, without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding a
Borrower or its Affiliates or any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of such Borrower or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include Wells Fargo in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers) and without any notice to the Bank
Product Providers. If Agent resigns under this Agreement, the Required Lenders
shall be entitled, with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust,

 

75



--------------------------------------------------------------------------------

financial advisory, underwriting, or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding a Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of such Borrower or such other Person and that prohibit the disclosure of
such information to the Lenders, and the Lenders acknowledge (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) in accordance with Section 3.4,
upon the termination of the Commitments and payment in full by Borrowers of all
of the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if the sale or
disposition is permitted under Section 6.4, (iii) constituting property in which
no Loan Party owned any interest at the time Agent’s Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Loan Party
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders and the Bank Product Providers shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims being estimated for such
purpose if the fixing or liquidation thereof would not impair or unduly delay
the ability of Agent to credit bid or purchase at such sale or other disposition
of the Collateral and, if such contingent or unliquidated claims cannot be
estimated without impairing or unduly delaying the ability of Agent to credit
bid at such sale or other disposition, then such claims shall be disregarded,
not credit bid, and not entitled to any interest in the Collateral that is the
subject of such credit bid or purchase) and the Lenders and the Bank Product
Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion

 

76



--------------------------------------------------------------------------------

of their Obligations credit bid in relation to the aggregate amount of
Obligations so credit bid) in the Collateral that is the subject of such credit
bid or purchase (or in the Equity Interests of any entities that are used to
consummate such credit bid or purchase), and (ii) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s reasonable opinion, could reasonably be
expected to expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Borrowers or their Subsidiaries or is cared for, protected, or insured
or has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

77



--------------------------------------------------------------------------------

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or any deposit accounts of any
Loan Party now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product

 

78



--------------------------------------------------------------------------------

Agreement, each Bank Product Provider shall be deemed to agree) that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders (and such Bank
Product Provider).

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information. By becoming a party to this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting any
Loan Party (each, a “Report”) prepared by or at the request of Agent, and Agent
shall so furnish each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of Borrowers’ personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrowers and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party to Agent that has not been contemporaneously
provided by such Loan Party to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from any Loan Party, any Lender may, from time
to time, reasonably request Agent to exercise such right as specified in such

 

79



--------------------------------------------------------------------------------

Lender’s notice to Agent, whereupon Agent promptly shall request of Borrowers
the additional reports or information reasonably specified by such Lender, and,
upon receipt thereof from such Loan Party, Agent promptly shall provide a copy
of same to such Lender, and (z) any time that Agent renders to Borrowers a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

 

16. WITHHOLDING TAXES.

16.1 Payments. All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense,
except to the extent required by applicable law. All such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Indemnified Taxes, and in the event any deduction or withholding of
Indemnified Taxes is required, Borrowers shall comply with the next sentence of
this Section 16.1. If any Indemnified Taxes are so levied or imposed, Borrowers
agree to pay the full amount of such Indemnified Taxes and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16.1 after withholding or deduction for or on account of any
Indemnified Taxes, will not be less than the amount provided for herein.
Borrowers will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of Tax receipts evidencing such payment by Borrowers. Borrowers agree to
pay any present or future stamp, value added or documentary Taxes or any other
excise or property Taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document (other than any such Taxes arising as a result of an assignment,
participation or other transfer hereunder).

 

80



--------------------------------------------------------------------------------

16.2 Exemptions.

(a) If a Lender is entitled to claim an exemption or reduction from United
States withholding Tax, such Lender shall deliver to Borrowers and Agent one of
the following (x) on or prior to the date on which such Lender becomes a Lender
under this Agreement and (y) upon the reasonable request of the Agent or any
Borrower:

(i) if such Lender is entitled to claim an exemption from United States
withholding Tax pursuant to the portfolio interest exception, (A) a statement of
the Lender that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Administrative Borrower (within the meaning
of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to any Borrower within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN or Form W-8BEN-E;

(ii) if such Lender is entitled to claim an exemption from, or a reduction of,
withholding Tax under a United States Tax treaty, a properly completed and
executed copy of IRS Form W-8BEN or Form W-8BEN-E;

(iii) if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender is entitled to claim that interest paid under this Agreement
is exempt from United States withholding Tax because such Lender serves as an
intermediary, a properly completed and executed copy of IRS Form W-8IMY (with
proper attachments); or

(v) a properly completed and executed copy of any other form or forms (or other
documentation), including IRS Form W-9, as may be required under the IRC or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding or backup withholding Tax.

(b) Each Lender shall provide new forms (or successor forms) upon the
expiration, obsolescence or inaccuracy of any previously delivered forms and to
promptly notify the Borrowers and Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(c) If a Lender claims an exemption from withholding Tax in a jurisdiction other
than the United States, such Lender shall deliver to the Borrowers and Agent any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding Tax before receiving its first payment under this Agreement, but
only if such Lender is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender shall provide new forms (or successor forms) upon the
expiration, obsolescence or inaccuracy of any previously delivered forms and to
promptly notify the Borrowers and Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

81



--------------------------------------------------------------------------------

(d) If a Lender claims exemption from, or reduction of, withholding Tax and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrowers to such Lender, such Lender agrees to
notify the Borrowers and Agent of the percentage amount in which it is no longer
the beneficial owner of Obligations of Borrowers to such Lender. With respect to
such percentage amount, Assignee shall provide new documentation pursuant to
Section 16.2(a),16.2(c) or 16.2(e), as applicable.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Borrowers and Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrowers and Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrowers or Agent as may be necessary for the
Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

16.3 Reductions.

(a) If a Lender is entitled to a reduction in the applicable withholding Tax,
Agent or Borrowers, as applicable, may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding Tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(a), 16.2(c) or 16.2(e), as applicable are not delivered to Agent or
the Borrowers, then Agent or Borrowers, as applicable may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding Tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or the Borrowers did not properly
withhold Tax from amounts paid to or for the account of any Lender due to a
failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent or the Borrowers of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason)
such Lender shall indemnify and hold Agent or the Borrowers, as applicable,
harmless for all amounts paid, directly or indirectly, by Agent or the
Borrowers, as applicable, as Tax or otherwise, including penalties and interest,
and including any Taxes imposed by any jurisdiction Agent or Borrowers, as
applicable, under this Section 16, together with all costs and expenses
(including attorneys’ fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

 

82



--------------------------------------------------------------------------------

16.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all reasonable out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agrees to repay the amount paid over
to Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority in accordance with
applicable law. Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Borrowers or any other Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank

 

83



--------------------------------------------------------------------------------

Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

84



--------------------------------------------------------------------------------

17.8 Revival and Reinstatement of Obligations; Certain Waivers.

(a) If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto and required to be paid or reimbursed pursuant to the
terms hereof, (i) the liability of the Loan Parties with respect to the amount
or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

(b) Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, each Borrower hereby waive its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrowers and
their Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group

 

85



--------------------------------------------------------------------------------

(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (iv) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, in each case
with the prior written consent of Borrowers, Agent may disclose information
concerning the terms and conditions of this Agreement and the other Loan
Documents to loan syndication and pricing reporting services or in its marketing
or promotional materials, with such information to consist of deal terms and
other information customarily found in such publications or marketing or
promotional materials and may otherwise use the name, logos, and other insignia
of any Borrower or the other Loan Parties and the Commitments provided hereunder
in any “tombstone” or other advertisements, on its website or in other marketing
materials of the Agent.

 

86



--------------------------------------------------------------------------------

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

(d) To the extent applicable to such Loan Parties, the Loan Parties maintain
individually identifiable healthcare information as defined under HIPAA or other
confidential information relating to healthcare patients (collectively, the
“Confidential Healthcare Information”). To the extent applicable to such Loan
Party, each Loan Party shall take reasonable steps in compliance with HIPAA to
ensure that Confidential Healthcare Information is not disclosed to Agent,
Lenders or their respective representatives and is protected against
unauthorized access, use, modification or disclosure during the course of field
examinations and other visits, inspections, examinations and discussions with
representatives of the Agent and Lenders. Notwithstanding the foregoing, Agent,
Lenders and their respective representatives may receive, maintain or transmit
Confidential Healthcare Information upon entering into a Business Associate
Agreement (as such term is defined in HIPAA) (or otherwise satisfying any
applicable requirements relating to such Confidential Healthcare Information)
satisfactory to the Loan Parties, Agent and Lenders.

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify

 

87



--------------------------------------------------------------------------------

each Borrower in accordance with the Patriot Act. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and each Borrower agrees to cooperate in respect
of the conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13 OraSure Technologies, Inc. as Agent for Borrowers. Each Borrower hereby
irrevocably appoints OraSure Technologies, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), and (c) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (i) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (ii) the Lender Group’s relying
on any instructions of the Administrative Borrower, except that Borrowers will
have no liability to the relevant Agent-Related Person or

 

88



--------------------------------------------------------------------------------

Lender-Related Person under this Section 17.13 with respect to (i) disputes
solely between or among Agent-Related Persons and/or Lender-Related Persons that
do not involve any violation of the Loan Documents by a Loan Party, (ii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section 16,
or (iii) any liability that has been finally determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Agent-Related Person or Lender-Related Person, as the case may be;
provided, further, that notwithstanding the foregoing, in no event shall
Borrowers’ indemnification obligations under this Section 17.13 include any
liability, expense, loss or claim of damage or injury in respect of legal fees,
disbursements and expenses in excess of the reasonable and documented
out-of-pocket fees of one firm of counsel to all Agent-Related Persons and
Lender-Related Persons, taken as a whole, and, to the extent necessary, one
local counsel in each relevant jurisdiction and one regulatory counsel to all
Agent-Related Persons and Lender-Related Persons, taken as a whole, and solely
in the case of an actual or perceived conflict of interest, where the
Agent-Related Person or Lender-Related Persons affected by such conflict informs
the Borrowers of such conflict and thereafter retains its own counsel, one
additional firm of counsel in each relevant jurisdiction to each group of
similarly situated affected Agent-Related Persons or Lender-Related Persons (but
excluding, in all cases, the allocated costs of in-house or internal counsel to
any Agent-Related Person or Lender-Related Person).

[Signature pages follow.]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:    

ORASURE TECHNOLOGIES, INC.,

a Delaware corporation

    By:  

/s/ Mark L. Kuna

    Name:   Mark. L. Kuna     Title:   Controller    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

a national banking association, as Agent and as a Lender

    By:  

/s/ Lloyd Van Dyke

    Name:   Lloyd Van Dyke       Its Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code), including
without limitation all health-care-insurance receivables (as that term is
defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Account Debtor Approved Countries” shall mean the United States, Denmark, the
Netherlands, France, Ireland, Canada, United Kingdom, Spain, Finland, Sweden,
Switzerland, Norway, Hong Kong, Puerto Rico, Australia, New Zealand, Austria and
Japan and any other country approved by Agent in its Permitted Discretion.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness was not incurred in connection
with, or in contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
the Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the

 

-2-



--------------------------------------------------------------------------------

power to direct the management and policies of a Person, whether through the
ownership of Equity Interests, by contract, or otherwise; provided, that, for
purposes of the definition of Eligible Accounts and Section 6.10 of the
Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by each Loan Party to Agent under the
Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Margin” means (a) in the case of a Base Rate Loan, 1.50 percentage
points (the “Base Rate Margin”), and (b) in the case of a LIBOR Rate Loan,
2.50 percentage points (the “LIBOR Rate Margin”).

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

 

-3-



--------------------------------------------------------------------------------

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $5,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of the Agreement.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
“purchase cards”, “procurement cards” or “p-cards”)), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to the applicable Bank Product Provider)
to be held by Agent for the benefit of the Bank Product Providers (other than
the Hedge Providers) in an amount determined by the applicable Bank Product
Provider as sufficient to satisfy the reasonably estimated credit exposure with
respect to the then existing Bank Product Obligations (other than Hedge
Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Borrower and its Subsidiaries to
any Bank Product Provider (or to a third party for reimbursement of such amounts
to the extent paid by such third party on behalf of the Borrowers and their
Subsidiaries) pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all Hedge Obligations.

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate in its Permitted Discretion and
subject to Section 2.1(c), to establish (based upon the Bank Product Providers’
determination of the liabilities and obligations of each Borrower and its
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1⁄2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall

 

-4-



--------------------------------------------------------------------------------

be determined on a daily basis), plus 1 percentage point, and (c) the rate of
interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its “prime rate”, with the understanding that the
“prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate.

“Base Rate Loan” means a Revolving Loan that bears interest at a rate determined
by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) that is or has been sponsored, maintained or contributed to by any
Borrower or any of its Subsidiaries or ERISA Affiliates during the preceding six
plan years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers or other governing body) of such Person, or any committee
thereof duly authorized to act on behalf of the board of directors (or
comparable managers or other governing body).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, the sum of:

(a) 85% of the amount of Eligible Accounts and Eligible Unbilled Accounts
multiplied by the Expected Net Value, less the Credit and Unapplied Collection
Amount, and

minus

(b) the aggregate amount of Reserves and Bank Product Reserves, if any,
established by Agent in its Permitted Discretion under Section 2.1(c) of the
Agreement.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit B-1.

 

-5-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.4(e)(ii) of the Agreement or that are properly charged to current
operations, (b) with respect to the purchase price of assets that are purchased
within 90 days of the trade-in of existing assets during such period, the amount
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such assets for the assets being traded in at such time,
(c) expenditures made during such period to the extent made with the proceeds of
an equity investment in a Borrower or any of its Subsidiaries which equity
investment is made within 90 days of the making of the expenditure,
(d) capitalized software development costs to the extent such costs are deducted
from net income under the definition of EBITDA for such period, (e) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Borrower or any of its Affiliates), (f) expenditures
for fixed or capital assets relating to leasehold improvements for which such
Person has been reimbursed in cash or receives a credit from the applicable
landlord, and (g) expenditures made during such period to consummate one or more
Permitted Acquisitions.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within
1 year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d)

 

-6-



--------------------------------------------------------------------------------

above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $500,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above and (i) any other
investments in cash equivalents made in accordance with Administrative
Borrower’s investment policies as in effect on the Closing Date and provided to
Agent, and as amended or otherwise modified from time to time thereafter in a
manner acceptable to Agent in its Permitted Discretion; provided that copies of
any such as-amended investment policies shall be provided to Agent.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change of Control” means that:

(a) any “person” or “group” within the meaning of Section 13(d) and 14(d) of the
Exchange Act (other than Permitted Holders) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of Equity
Interests of Administrative Borrower representing 35% or more of the combined
voting power of all Equity Interests of Administrative Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Administrative Borrower; or

(b) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement (except to the extent such agreement is
conditioned upon obtaining prior written consent from Agent or contemplates the
payment in full of the Obligations upon consummation of the transactions
contemplated thereby, or is otherwise consented to in writing by Agent) that,
upon consummation thereof, will result in its or their acquisition of the power
to exercise, directly or indirectly, a controlling influence over the management
or policies of Administrative Borrower or control over the Equity Interests of
such Person entitled to vote for members of the Board of Directors of
Administrative Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such Equity Interests; or

(c) the Loan Parties fail to own and control, directly or indirectly, 100% of
the Equity Interests of DNA Genotek, Inc.

 

-7-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means September 30, 2016.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

“Collections” means all collections, wire transfers, electronic funds transfers
and other cash proceeds of Accounts.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Agreement or in the Assignment and Acceptance pursuant to
which such Lender became a Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Competitor” means any Person which is a direct competitor of Borrowers or their
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of
Borrowers or their Subsidiaries; provided, that in connection with any
assignment or participation, the Assignee or Participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which, in each case, is engaged
in the business of making, purchasing, holding or otherwise investing in
commercial loans, bonds, debt securities or other similar extensions of credit
in the ordinary course of its business, and merely has an economic interest in
any such direct competitor, and is not itself such a direct competitor of
Borrowers or their Subsidiaries, shall not be deemed to be a direct competitor
for the purposes of this definition.

 

-8-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer (or other
appropriate officer) of Administrative Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Covenant Testing Period” means a period (a) commencing on the first day of any
fiscal month during which a Covenant Trigger Event occurs and (b) continuing
through and including the first day after such Covenant Trigger Event that the
Total Liquidity shall be at least $40,000,000 for thirty (30) consecutive days.

“Covenant Trigger Event” means any date on which the Total Liquidity shall be
less than $40,000,000.

“Credit and Unapplied Collection Amount” means, at any time, the sum of (a) any
credit charges of any Account Debtors of Eligible Accounts that are aged greater
than 120 days (or, in the case of Reckitt Benkiser so long as it has a corporate
family rating of at least BBB- from S&P or at least BAA3 from Moody’s, 180 days)
from the invoice date and (b) any Collections that have been received by a
Borrower but have not yet been applied to the invoice.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrowers, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or

 

-9-



--------------------------------------------------------------------------------

has had a receiver, conservator, trustee, or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures (other than as a result of the optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash (other than dividends in respect
of taxes), or (d) is or becomes convertible into or exchangeable (other than at
the option of the issuer thereof) for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

“Disqualified Institution” means, on any date, any Person designated by
Administrative Borrower as a “Disqualified Institution” by written notice
delivered to Agent prior to the date hereof; provided, that “Disqualified
Institutions” shall exclude any Person that Administrative Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to Agent from time to time.

“Dollars” or “$” means United States dollars.

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

-10-



--------------------------------------------------------------------------------

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period, with respect to Borrowers and
their Subsidiaries on a consolidated basis

 

  (a) Borrowers’ and their Subsidiaries’ consolidated net income (or loss),

minus

 

  (b) without duplication, the sum of the following amounts of Borrowers and
their Subsidiaries for such period to the extent included in determining
consolidated net income (or loss) for such period:

 

  (i) extraordinary gains,

 

  (ii) interest income,

 

  (iii) unrealized or realized gains relating to or in respect of obligations
under hedging transactions, and gains resulting from currency translation or
transaction gains related to currency re-measurements of Indebtedness, and all
other foreign currency translation or transaction gains,

 

  (iv) federal, state and local income tax credits,

 

  (v) gains on sales of fixed assets or discontinued or disposed of operations,
and

 

  (vi) non-operating income,

Plus

 

  (c) without duplication, the sum of the following amounts of Borrowers and
their Subsidiaries for such period to the extent deducted in calculating
consolidated net income (or loss) for such period:

(i) all non-cash charges, expenses or losses (including non-cash rent expense,
non-cash impairment or write-offs of goodwill or other intangible assets,
non-cash exchange rate losses, non-cash restructuring charges and amortized or

 

-11-



--------------------------------------------------------------------------------

unamortized fees, non-cash premiums or expenses in connection with the
prepayment or retirement of existing indebtedness), excluding any such charge,
expense or loss incurred that constitutes an accrual of or a reserve for cash
charges for any future period or an amortization of a prepaid cash expense paid
in a prior period,

(ii) Interest Expense,

(iii) tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority),

(iv) depreciation and amortization for such period (including amortization of
goodwill and other intangibles),

(v) (x) any extraordinary losses and (y) any unusual or non-recurring cash
charges or expenses (including restructuring charges, integration charges and
severance, relocation expenses, retention bonuses or other similar one-time
compensation payments made to current and former employees, officers, directors
and consultants of Borrowers or their Subsidiaries or made in connection with
any Permitted Acquisition or any disposition outside of the ordinary course of
business) provided such charges and expenses added back pursuant to this
subclause (y) do not exceed $3,000,000 in the aggregate,

(vi) expense reimbursement and indemnification paid or accrued in accordance
with Section 6.10(c) of the Agreement; provided, that, in the event that any of
the foregoing amounts have accrued but not actually been paid during the
relevant period, such amounts shall be included in the calculation of “EBITDA”
for such period and not for any subsequent period in which such amount is
actually paid,

(vii) fees, costs and expenses incurred in connection with the execution,
delivery, closing of the Agreement, the other Loan Documents, any amendments,
restatements, supplements or other modifications thereto, and the consummation
of the transactions contemplated to occur in connection therewith,

 

-12-



--------------------------------------------------------------------------------

(viii) non-cash deferred compensation, stock-option or employee benefits-based
and non-cash other equity-based compensation expenses,

(ix) fees, costs and expenses incurred in connection with (x) any Permitted
Acquisition, other Permitted Investment or Capital Expenditure, in each case
outside the ordinary course of business, to the extent not prohibited by the
Agreement and whether or not such transaction is successfully consummated, in an
amount not to exceed $6,000,000 in any period of twelve consecutive fiscal
months and (y) any issuance of Equity Interests, any incurrence of Permitted
Indebtedness and any Permitted Disposition, in each case outside of the ordinary
course of business, to the extent not prohibited by the Agreement and whether or
not such transaction is successfully consummated, in an amount not to exceed
$6,000,000 in any period of twelve consecutive fiscal months; provided that any
amounts added back to EBITDA pursuant to this clause (ix) shall be added back
within 180 days of the consummation of the applicable transaction (or, in the
case of an unsuccessful transaction, within 180 days after the Borrowers
determine in good faith that the transaction will not be consummated),

(x) fees, costs and expenses that have been reimbursed by third parties which
are not Affiliates pursuant to an indemnity or otherwise,

(xi) unrealized losses in respect of activities under Hedge Agreements,

(xii) losses or expenses incurred from discontinued or divested operations or
any loss or expense incurred in connection with the disposal of discontinued or
divested operations (so properly classified as such under GAAP) not to exceed
$1,000,000 in the aggregate in period of twelve consecutive fiscal months,

(xiii) purchase accounting adjustments,

(xiv) the amount of debt discount and debt issuance costs, fees, charges and
commissions incurred in connection with any Permitted Indebtedness and fees,
premiums and expenses incurred in connection with the prepayment or retirement
of existing Indebtedness, not to exceed $500,000 in the aggregate in any period
of twelve consecutive fiscal months,

 

-13-



--------------------------------------------------------------------------------

(xv) cash proceeds of business interruption insurance received by Borrowers or
any of their Subsidiaries during such period in an amount not to exceed the
income for such period that such proceeds were intended to replace, as estimated
in good faith by Borrowers, and

(xvi) to the extent not specifically described above, such other expenses,
charges or items that are approved by Agent in its Permitted Discretion.

in each case, determined on a consolidated basis in accordance with GAAP.

For the purposes of calculating EBITDA, for any trailing twelve-month period
(each, a “Reference Period”), (x) no more than sixty percent (60%) of EBITDA for
such Reference Period shall be attributable to Subsidiaries which are not Loan
Parties and (y) if at any time during such Reference Period (and after the
Closing Date), any Borrower or any of its Subsidiaries shall have made a
Permitted Acquisition or a Permitted Disposition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto, assuming the
consummation of such Permitted Acquisition or Permitted Disposition and the
incurrence or assumption of any Indebtedness permitted to be incurred or assumed
and the repayment or refinancing of any Indebtedness to be repaid or refinanced,
as the case may be, in connection therewith had occurred on the first day of
such Reference Period (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC, and such
other adjustments as are reasonably acceptable to Agent. Notwithstanding the
foregoing, EBITDA for the fiscal months ending prior to the Closing Date and set
forth on Schedule E-1 shall be deemed to be equal to the amount set forth
opposite such fiscal month on such Schedule.

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion and in accordance with Section 2.1(c)
to address the results of any field examination performed by (or on behalf of)
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, taxes, discounts, credits, allowances, and rebates; provided
that any reduction in eligibility resulting from any such revision shall not be
duplicative of any reduction in availability resulting from the imposition of
any Reserve hereunder. Eligible Accounts shall not include the following:

 

-14-



--------------------------------------------------------------------------------

(a) Accounts that the Account Debtor (other than Reckitt Benkiser) has failed to
pay or cause to be paid within 120 days of original invoice date, and solely
with respect to Reckitt Benkiser and only for so long as Reckitt Benkiser has a
corporate family rating of at least BBB- from S&P or at least BAA3 from Moody’s,
Accounts that such Account Debtor has failed to pay or cause to be paid within
180 days of original invoice date,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is a natural person, an
Affiliate of any Borrower or an employee or agent of any Borrower or any
Affiliate of any Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional; provided any Account arising in a transaction in the
Borrowers’ over-the-counter business segment shall be considered eligible
pursuant to this subsection to the extent of any portion of such Account that
exceeds the applicable reserve taken by the Borrowers to account for any such
conditional payment obligations,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in an Account Debtor Approved Country, or
(ii) is not organized under the laws of an Account Debtor Approved Country, or
(iii) does not have a billing address in an Account Debtor Approved Country; or
(iv) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit satisfactory to
Agent in its sole discretion (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent or (B) the Account is covered by credit insurance in form, substance and
amount, and by an insurer, satisfactory to Agent in its sole discretion,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act,
31 USC § 3727) (but not an Account Debtor making payments under a Government
Reimbursement Program), or (ii) except as otherwise agreed by Agent in its sole
discretion, any state of the United States,

(h) Accounts with respect to which the Account Debtor is a Third Party Payor,

 

-15-



--------------------------------------------------------------------------------

(i) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of return or cancellation (except to the
extent such Account is eligible pursuant to clause (d) of this definition) or a
right of recoupment or setoff, or has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of recoupment or
setoff, or dispute,

(j) Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 25% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates; provided that unless a
Default or Event of Default shall have occurred and be continuing, Agent shall
provide written notice in accordance with Section 2.1(c) to Borrowers of any
such reduction with respect to a particular Account Debtor) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent in its Permitted Discretion based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition; provided that unless a Default or an Event of Default shall have
occurred and then be continuing, Agent shall provide written notice to Borrowers
in accordance with Section 2.1(c) of any such determination of ineligibility,

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; provided, that Eligible Unbilled Accounts shall be included in the
Borrowing Base as provided in the definition thereof,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(p) Accounts that, together with the contract evidencing such Account,
contravenes any Requirement of Law applicable thereto (including Requirement of
Law relating to usury, consumer protection, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy) in a manner that would adversely affect the
enforceability of such Account and with respect to which none of the Borrowers
or the Account Debtor is in violation of any such Requirement of Law in a manner
that would adversely affect the enforceability of such Account,

 

-16-



--------------------------------------------------------------------------------

(q) Accounts with respect to Account Debtors in Account Debtor Approved
Countries (excluding the United States, United Kingdom, Ireland and Canada)
comprise more than 30% of the Borrowing Base,

(r) Accounts with respect to Account Debtors in The Netherlands comprise more
than 25% of the Borrowing Base,

(s) Accounts with respect to Account Debtors in any Account Debtor Approved
Country (except with respect to the United States, The Netherlands, the United
Kingdom, Ireland and Canada) comprise more than 10% of the Borrowing Base,

(t) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services,

(u) Accounts that represent the right to receive royalty payments from Account
Debtors, or

(v) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of a field examination with respect to such
target, in each case, satisfactory to Agent in its Permitted Discretion (which
field examination may be conducted prior to the closing of such Permitted
Acquisition).

“Eligible Unbilled Accounts” means Accounts that otherwise qualify as Eligible
Accounts except that an invoice, statement or other billing document has not
been sent to the applicable Account Debtor; provided, that any such Account
shall cease to be an Eligible Unbilled Account on the date that (a) an invoice,
statement or other billing document is sent to the applicable Account Debtor or
(b) is more than 15 days after the most recent date on which such services,
goods or merchandise were provided by a Borrower; provided, however, the
aggregate amount of Eligible Unbilled Accounts shall at no time exceed
$2,000,000.

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (c) any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and

 

-17-



--------------------------------------------------------------------------------

having total assets in excess of $1,000,000,000; and (d) during the continuation
of an Event of Default, any other Person approved by Agent (provided such Person
is not a Disqualified Institution or a Competitor).

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Borrower or its Subsidiaries

 

-18-



--------------------------------------------------------------------------------

under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which any Borrower or any of its Subsidiaries is a
member under IRC Section 414(m), or (d) solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Borrower or any of its Subsidiaries and whose employees
are aggregated with the employees of such Borrower or its Subsidiaries under IRC
Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Taxes” means (i) any Taxes imposed on the net income (however
denominated) or net profits of any Lender (including any branch profits or
franchise taxes) as a result of a present or former connection between such
Lender and the jurisdiction or Governmental Authority imposing the Tax (other
than any such connection arising solely from such Lender having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) Taxes resulting from a Lender’s failure to comply with the requirements of
Section 16.2 of the Agreement, (iii) any withholding Taxes imposed on amounts
payable to or for the account of a Lender based upon the law (and the applicable
withholding rate) in effect at the time such Lender becomes a party to the
Agreement (or designates a new lending office), any amount that such Lender (or
its assignor, if any) was previously entitled to receive pursuant to
Section 16.1 of the Agreement, if any, with respect to such withholding Tax at
the time such Lender becomes a party to the Agreement (or designates a new
lending office), and (iv) any Taxes imposed under FATCA.

“Expected Net Value” means percentages that Agent deems necessary or
appropriate, in its Permitted Discretion, as adjusted from time to time by
written notice to Borrowers based on the results of the most recent field
examination then having been performed by (or on behalf of) Agent hereunder, to
reduce Eligible Accounts by payor class (e.g., Medicare, Medicaid, commercial
insurance, etc.) based upon Borrowers’ historical collection history,
contractual allowances, returns, rebates, discounts, credits and other
allowances that may result in the non-payment or diminution in value of Eligible
Accounts.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of the Agreement.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable agreement
entered into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreement entered into in connection with such Section of the
Code, and any U.S. or non-U.S. or regulatory legislation or official rules
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of the foregoing.

 

-19-



--------------------------------------------------------------------------------

“FDA” means the U.S. Food and Drug Administration and any Governmental Authority
successor thereto.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers and each of their Subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (a) EBITDA for such period minus
Unfinanced Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (b) Fixed Charges for such
period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers and each of their Subsidiaries determined on a consolidated basis in
accordance with GAAP, in all cases, the sum, without duplication, of
(a) Interest Expense (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense) paid in cash during such
period, (b) scheduled principal payments (excluding mandatory prepayments in
respect of Indebtedness) that are paid in cash during such period, (c) all
federal, state, and local income Taxes paid in cash during such period, (d) all
management fees and consulting fees paid during such period to the extent not
deducted in the calculation of EBITDA and (e) all Restricted Payments and other
payments made to the extent permitted by Section 6.7 hereof, in each case to the
extent paid in cash to a Person other than to a Loan Party or to a Subsidiary of
a Loan Party during such period.

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

“Foreign Subsidiary” means (a) a Subsidiary organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia and (b) any Subsidiary all or substantially all the assets of which
are, directly or indirectly, allocable to Equity Interests in one or more
Persons described in clause (a).

“Funding Date” means the date on which a Borrowing occurs.

 

-20-



--------------------------------------------------------------------------------

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Government Account Debtor” means the United States government or a political
subdivision thereof, or any state, county or municipality or department, agency
or instrumentality thereof, that is responsible for payment of an Account under
any Government Reimbursement Program, or any agent, administrator, intermediary
or carrier for the foregoing.

“Government Reimbursement Program” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, or (f) if applicable within the context of this
Agreement, any agent, administrator, administrative contractor, intermediary or
carrier for any of the foregoing.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank). The term “Governmental
Authority” shall further include any institutional review board, ethics
committee, data monitoring committee, or other committee or entity with defined
authority to oversee Regulatory Matters or any agency, branch or other
governmental body charged with the responsibility and/or vested with the
authority to administer and/or enforce any Public Health Laws.

“Guarantor” means (a) on the Closing Date, OraSure Technologies, LLC, a Delaware
limited liability company, and (b) each other Person that becomes a guarantor
after the Closing Date pursuant to Section 5.11 of the Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Borrowers and each
of the Guarantors to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

-21-



--------------------------------------------------------------------------------

“Health Care Laws” means all Requirements of Law relating to: (a) fraud and
abuse (including the following statutes, as amended, modified or supplemented
from time to time and any successor statutes thereto and regulations promulgated
from time to time thereunder: the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and § 1395(q)), the civil
False Claims Act (31 U.S.C. § 3729 et seq.), the federal health care program
exclusion provisions (42 U.S.C. § 1320a-7), the Civil Monetary Penalties Act
(42 U.S.C. § 1320a-7a), and the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173)); (b) any Government
Reimbursement Program; (c) HIPAA; (d) the practice of medicine and other health
care professions or the organization of medical or professional entities;
(e) fee-splitting prohibitions; (f) requirements for maintaining federal, state
and local tax-exempt status of Borrower; and (g) any and all other applicable
federal, state or local health care laws, rules, codes, regulations, manuals,
orders, ordinances, professional or ethical rules, administrative guidance and
requirements, as the same may be amended, modified or supplemented from time to
time.

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies (such as the Joint Commission for Accreditation of
Healthcare Organizations) that are required under any Health Care Law.

“Health Care Proceeding” means any inquiries, investigations, probes, audits,
hearings, litigation or proceedings (in each case, whether civil, criminal,
administrative or investigative) concerning any alleged or actual non-compliance
by any Loan Party with any Health Care Laws or the requirements of any Health
Care Permit or the business affairs, practices or licensing of any Loan Party,
by an Attorney General, the Office of Inspector General, the Department of
Justice or any similar governmental agencies or contractors for such agencies).

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Borrower and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“HIPAA” means (a) the Health Insurance Portability and Accountability Act
of 1996; (b) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and
(c) any state and local laws regulating the privacy and/or security of
individually identifiable information, in each case as the same may be amended,
modified or supplemented from time to time, any successor statutes thereto, and
any and all rules or regulations promulgated from time to time thereunder.

 

-22-



--------------------------------------------------------------------------------

“Increase” has the meaning specified therefor in Section 2.14.

“Increase Date” has the meaning specified therefor in Section 2.14.

“Increase Joinder” has the meaning specified therefor in Section 2.14.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed (but limited to the lesser of the fair market value of such assets and
the outstanding principal amount of the Indebtedness secured thereby), (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than (i) trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices (ii) royalty payments
payable in the ordinary course of business in respect of exclusive and
non-exclusive licenses and (iii) accrued expenses and other accrued obligations
in the ordinary course of business), (f) all monetary obligations of such Person
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation, and (iii) “Indebtedness” shall exclude
the portion of any earn-out or other contingent consideration that is not then
due and owing and required to be paid.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document.

 

-23-



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Borrower, each of its Subsidiaries, and Agent, the form and substance of
which is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment, but after giving effect to any repayments, interest, returns,
profits, dividends, distributions, proceeds, fees, income and other amounts
received or realized in respect of such Investment and determined without regard
to any write-downs or write-offs of any investments, loans or advances in
connection therewith.

 

-24-



--------------------------------------------------------------------------------

“IRC” means the Internal Revenue Code of 1986, as amended.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and “Lenders” means each of the Lenders or any one or more of
them.

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group in accordance
with the terms hereof, (b) reasonable and documented out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group’s
transactions with each Loan Party under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees and publication, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Parties, (d) Agent’s customary
fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of any
Borrower (whether by wire transfer or otherwise), together with any reasonable,
documented and out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent resulting from the
dishonor of checks payable by or to any Loan Party, (f) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to enforce
any provision of the Loan Documents, or during the continuance of an Event of
Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or
any portion thereof, irrespective of whether a sale is consummated, (g) field
examination fees and expenses of Agent related to any field examinations to the
extent of the fees and charges to the extent required to be paid under
Section 2.10 of the Agreement, (h) Agent’s reasonable and documented costs and
out-of-pocket expenses (including reasonable and documented attorneys’ fees and
out-

 

-25-



--------------------------------------------------------------------------------

of-pocket expenses) relative to third party claims or any other lawsuit or
adverse proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent’s Liens in and to the Collateral, or the Lender Group’s
relationship with any Loan Party, (i) Agent’s reasonable and documented costs
and out-of-pocket expenses (including reasonable documented attorneys’ fees and
out-of-pocket due diligence expenses) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging), or
amending, waiving, or modifying the Loan Documents, and (j) Agent’s and each
Lender’s reasonable and documented costs and out-of-pocket expenses (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and out-of-pocket expenses) incurred in terminating, enforcing
(including reasonable and documented attorneys, accountants, consultants, and
other advisors fees and out-of-pocket expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral; provided, that the fees and expenses of
counsel that shall constitute Lender Group Expenses shall in any event be
limited to one primary counsel to Agent and the Lenders, taken as a whole, one
local counsel to Agent in each reasonably necessary jurisdiction, one specialty
counsel to Agent in each reasonably necessary specialty area including
insolvency law, and solely in the case of an actual or perceived conflict of
interest, where the Lender affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own counsel, one additional firm of
counsel in each relevant jurisdiction to each group of similarly situated
affected Lenders (but excluding, in all cases, the allocated costs of in-house
or internal counsel to Agent or any Lender); provided, further, that the
Borrowers’ obligation to pay or reimburse Lender Group Expenses incurred or
arising on or prior to the Closing Date shall be limited in accordance with the
provisions of that certain letter agreement, dated as of April 13, 2016, by and
between Administrative Borrower and Wells Fargo Capital Finance, LLC.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 102% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit or otherwise causing such Letters of Credit to be returned to Issuing

 

-26-



--------------------------------------------------------------------------------

Bank, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 102% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of the Agreement.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face amount of all issued and outstanding Letters of Credit.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Rate” means the rate per annum rate as reported on Reuters Screen
LIBOR01 page (or any successor page) 2 Business Days prior to the commencement
of the requested Interest Period, for a term, and in an amount, comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested by Borrowers
in accordance with the Agreement (and, if any such rate is below zero, the LIBOR
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each Revolving Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

“Lien” means any interest in property in the form of a security interest
securing an obligation owed to, or a claim by, a Person other than the owner of
the property, which may be evidenced by, without limitation, a mortgage, deed of
trust, pledge, hypothecation, assignment, charge, deposit arrangement,
encumbrance, easement, lien (statutory or other), security interest, or other
security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever, including any conditional sale
contract or other title retention agreement, the interest of a lessor under a
Capital Lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.

 

-27-



--------------------------------------------------------------------------------

“Loan” shall mean any Revolving Loan, Swing Loan, or Extraordinary Advance made
(or to be made) hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Control Agreements, any Borrowing Base
Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, any note or notes executed by Borrowers in connection with the Agreement
and payable to any member of the Lender Group, and any other instrument or
agreement entered into, now or in the future, by any Loan Party and any member
of the Lender Group in connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrowers and their Subsidiaries, taken as a whole, (b) a material impairment of
the Loan Parties’ ability to perform their obligations under the Loan Documents
to which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral (other than as a result of as a
result of an action taken or not taken by Agent or any Lender), or (c) a
material impairment of the enforceability or priority of Agent’s Liens with
respect to all or a material portion of the Collateral (other than as a result
of an action taken or not taken by Agent or any Lender.

“Maturity Date” means September 30, 2019.

“Maximum Revolver Amount” means $10,000,000 as of the Closing Date, as such
amount may be increased from time to time in accordance with Section 2.14.

“Measurement Period” means, as of any date of determination, for the last day of
the fiscal month most recently ended, the trailing-twelve month period then
ended.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

-28-



--------------------------------------------------------------------------------

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to the
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by the Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under the Agreement or any
of the other Loan Documents, and (vii) indemnities and other amounts payable by
any Loan Party under any Loan Document, in each case in accordance with the
provisions of the Loan Documents. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” means, as of any date of determination, the existence of Revolver
Usage in excess of the maximum amount contemplated therefor after giving effect
to the limitations set forth in Section 2.1 or Section 2.11.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

 

-29-



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its Property or products or
to which such Person or any of its Property or products is subject, including
all Registrations and all Health Care Permits.

“Permitted Acquisition” means (i) any Acquisition so long as, immediately after
giving effect to such Acquisition on a pro forma basis (within the meaning
ascribed thereto in the final paragraph of the definition of “EBITDA”), (x) no
Default or Event of Default shall have occurred and be continuing, (y) the Total
Liquidity shall be at least $40,000,000 and (z) to the extent not prohibited by
agreement or applicable Requirements of Law, Borrowers have provided Agent with
written notice of the Acquisition at least three (3) days prior to the
anticipated closing date of such Acquisition, and (ii) any other Acquisition so
long as the following conditions are satisfied (or waived in writing by Agent):

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
any Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Borrower or its Subsidiaries as a result of
such Acquisition other than Permitted Liens,

(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that immediately after giving effect to such
Acquisition on a pro forma basis (within the meaning ascribed thereto in the
final paragraph of the definition of “EBITDA”), the Total Liquidity shall be at
least $25,000,000,

(d) with respect to Acquisitions the Purchase Price for which exceeds
$5,000,000, Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one-year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent;

(e) EBITDA (calculated on a pro forma basis within the meaning ascribed thereto
in the final paragraph of the definition of “EBITDA”) attributable to the assets
being acquired or the Person whose Equity Interests are being acquired is not
projected by the Borrowers to be negative by an amount (i) equal or in excess of
$1,000,000 but not more than $2,500,000 during the 12 consecutive fiscal month
period immediately following the date of the

 

-30-



--------------------------------------------------------------------------------

proposed Acquisition, provided that immediately after giving effect to such
Acquisition on a pro forma basis (within the meaning ascribed thereto in the
final paragraph of the definition of “EBITDA”), the Total Liquidity shall be at
least $25,000,000 or (ii) in excess of $2,500,000 but not more than $5,000,000
during the 12 consecutive fiscal month period immediately following the date of
the proposed Acquisition, provided that immediately after giving effect to such
Acquisition on a pro forma basis (within the meaning ascribed thereto in the
final paragraph of the definition of “EBITDA”), the Total Liquidity shall be at
least $27,500,000,

(f) with respect to Acquisitions the Purchase Price for which exceeds
$5,000,000, Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, current copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition, which agreement and documents must be reasonably acceptable to
Agent,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers’ and their Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrowers and their Subsidiaries or a business
reasonably related thereto, and

(h) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of assets or other properties that
are substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of Borrowers and their Subsidiaries,

(b) sales of Inventory, equipment, real property, contract rights, or other
assets to buyers in the ordinary course of business,

(c) the use or transfer of cash or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing of patents, trademarks, copyrights, and other intellectual
property rights and the granting of product distribution rights, which in each
case may be exclusive to the extent not materially interfering with the ordinary
conduct of the business of the Borrowers,

 

-31-



--------------------------------------------------------------------------------

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) (x) the leasing, subleasing, licensing or sublicensing of Real Property of
any Borrower or its Subsidiaries in the ordinary course of business and (y) the
sale, transfer or other disposition of Real Property provided the book value of
any such Real Property is not more than $5,000,000 on the date of such sale,
transfer or other disposition,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of (i) Administrative Borrower or (ii) to the extent not constituting
a Change of Control, any other Loan Party,

(k) (i) the lapse of registered or applied-for patents, trademarks, copyrights
and other intellectual property of any Borrower or any of its Subsidiaries or
(ii) the abandonment of patents, trademarks, copyrights, or other intellectual
property rights (and applications therefor) (in each case under clauses (i) and
(ii)), to the extent not materially adverse to the interests of the Lender
Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) the sale, transfer or other disposition of assets (i) from a Loan Party to
any other Loan Party and (ii) from any Subsidiary of a Loan Party that is not a
Loan Party to any Loan Party or any other Subsidiary of a Loan Party which is
not Loan Party,

(o) dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as (i) the consideration received for the assets to
be so disposed is at least equal to the fair market value of such assets,
(ii) the assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrowers and their Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,

 

-32-



--------------------------------------------------------------------------------

(p) the surrender or waiver of contractual rights or the settlement, release or
surrender of any contract, test or other litigation claims except to the extent
expressly prohibited by any other provision of this Agreement,

(q) sales, transfers and other dispositions of investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between the joint venture parties set forth in the applicable joint venture
arrangements or similar binding arrangements,

(r) sales, transfers and other dispositions of Borrowers’ substance abuse
testing business line, insurance risk assessment business line and/or
cryosurgical systems business line provided, on any date of such sale, transfer
or other disposition, so long as, immediately after giving effect to any such
sale, transfer or other disposition on a pro forma basis (within the meaning
ascribed thereto in the final paragraph of the definition of “EBITDA”), (i) no
Default or Event of Default shall have occurred and be continuing, (ii) EBITDA
for the applicable Reference Period shall be not less than $15,000,000, and
(iii) to the extent the assets subject to such sale, transfer or other
disposition include Accounts constituting Eligible Accounts as set forth in the
Borrowing Base Certificate most recently delivered to Agent, Borrowers shall
have delivered to Agent an updated Borrowing Base Certificate; and

(s) sales or dispositions of assets (other than Accounts not otherwise permitted
in clauses (a) through (r) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in fiscal year (including
the proposed disposition) pursuant to this clause (s) would not exceed
$1,000,000 in any fiscal year.

“Permitted Genotek Transaction” means any transaction consummated in accordance
with the provisions of one or more of the Share Subscription Agreement, Company
Promissory Note, Forward Subscription and Purchase Agreement and Contribution
Agreement, each dated August 17, 2011, by and among Administrative Borrower,
OraSure Technologies, LLC, DNA Genotek, Inc. and the other parties thereto, and
other documents, agreements and instruments executed in connection with the
foregoing

“Permitted Holder” means Wells Fargo, BlackRock, Inc. and their respective
Affiliates.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule P-1 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

 

-33-



--------------------------------------------------------------------------------

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Borrower or one
of its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) unsecured Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition, and any Refinancing Indebtedness in respect of such
Indebtedness, so long as (i) no Event of Default has occurred and is continuing
or would result therefrom, (ii) such unsecured Indebtedness is not incurred for
working capital purposes, (iii) such unsecured Indebtedness does not mature
prior to the date that is 180 days after the Maturity Date, (iv) such unsecured
Indebtedness does not amortize until 180 days after the Maturity Date, and
(v) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent,

(g) Acquired Indebtedness in an amount not to exceed $1,000,000 outstanding at
any one time and any Refinancing Indebtedness in respect of such Indebtedness,
provided that any Lien securing such Acquired Indebtedness is limited to the
property subject thereto immediately prior to the acquisition of such
Indebtedness, together with improvements thereon and proceeds thereof,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds or to vendors, trade creditors and other
similar parties,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrowers’
and their Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

(l) Permitted Intercompany Advances,

 

-34-



--------------------------------------------------------------------------------

(m) unsecured Indebtedness of Administrative Borrower owing to current or former
employees, officers, or directors of Administrative Borrower or any of its
Subsidiaries (or any spouses, ex-spouses, estates, trusts, heirs or other
beneficiaries of any of the foregoing) incurred in connection with the
repurchase by Administrative Borrower of the Equity Interests of Administrative
Borrower that have been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness and (ii) the aggregate principal amount of all such
Indebtedness outstanding at any one time does not exceed $250,000,

(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(o) unsecured Indebtedness incurred in connection with deferred compensation or
similar plan provisions to the employees, officers or directors of Borrowers or
any of their Subsidiaries not to exceed $250,000 in the aggregate in any fiscal
year,

(p) Indebtedness composing Permitted Investments,

(q) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(r) (x) Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition and (y) Subordinated Indebtedness owing to sellers of
assets or Equity Interests acquired in a Permitted Acquisition as part of the
consideration therefor, and in each case, any Refinancing Indebtedness in
respect of such Indebtedness; provided that the aggregate principal amount of
Indebtedness incurred under this clause (r) shall not exceed $25,000,000 at any
time outstanding;

(s) Indebtedness of any Borrower or its Subsidiaries in respect of Earn-Outs
owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions, provided that the Agent shall have approved the terms of
any such Earn-Out in its Permitted Discretion;

(t) (x) Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition and (y) Indebtedness owing to sellers of assets or
Equity Interests acquired in a Permitted Acquisition as part of the
consideration therefor, and in each case, any Refinancing Indebtedness in
respect of such Indebtedness; provided that, in each case, on a pro forma basis
(within the meaning of the final paragraph of the definition of “EBITDA”) after
giving effect to the incurrence of such Indebtedness, Total Liquidity shall be
at least $40,000,000;

(u) Indebtedness in an aggregate outstanding principal amount not to exceed
$7,500,000 at any time outstanding for all Subsidiaries of Borrowers that are
not Loan Parties, and any Refinancing Indebtedness in respect of such
Indebtedness; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

 

-35-



--------------------------------------------------------------------------------

(v) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(w) Subordinated Indebtedness (and any Refinancing Indebtedness in respect
thereof), the aggregate outstanding amount of which does not exceed $500,000,
and

(x) any other unsecured Indebtedness (and any Refinancing Indebtedness in
respect thereof) incurred by any Borrower or any of its Subsidiaries in an
aggregate outstanding amount not to exceed $500,000 at any one time.

“Permitted Intercompany Advances” means loans, capital contributions or other
advances made by (a) a Loan Party to another Loan Party, (b) a Subsidiary of a
Loan Party that is not a Loan Party to another Subsidiary of a Loan Party that
is not a Loan Party, (c) a Subsidiary of a Loan Party that is not a Loan Party
to a Loan Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement, (d) a Loan Party to a Subsidiary of a Loan Party that
is not a Loan Party so long as (x) immediately after giving pro forma effect
thereto, Total Liquidity shall be at least $5,000,000 and (y) the aggregate
amount of all such loans, capital contributions or other advances made pursuant
to this clause (d) does not exceed $15,000,000, plus an unlimited amount so long
as, immediately after giving pro forma effect thereto, Total Liquidity shall be
at least $40,000,000, and (e) parties to a Permitted Genotek Transaction
provided that, to the extent any such transaction provides for the payment of
cash from a Loan Party to DNA Genotek, Inc., such transaction shall provide that
DNA Genotek, Inc. shall make a reasonably prompt return payment of a
substantially equivalent amount of cash to a Loan Party.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents and any other investments in cash
equivalents made in accordance with Administrative Borrower’s investment
policies in effect from time to time to the extent copies thereof have been
provided to Agent,

(b) Investments in negotiable instruments deposited or to be deposited for
collection,

(c) advances made in connection with purchases of goods or services or to
customers or distributors, and prepaid expenses, in each case in the ordinary
course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries or owing to any Loan Party or any of its Subsidiaries as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of a Loan Party or its
Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-2 to the Agreement,

 

-36-



--------------------------------------------------------------------------------

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (x) non-cash loans and advances to employees, officers, and directors of
Borrowers or any of their Subsidiaries for the purpose of purchasing Equity
Interests in Administrative Borrower so long as the proceeds of such loans are
used in their entirety to purchase such Equity Interests in Administrative
Borrower, and (y) loans and advances to employees and officers of Borrowers or
any of their Subsidiaries in the ordinary course of business for any other
business purpose and in an aggregate amount not to exceed $250,000 at any one
time,

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of the
Administrative Borrower),

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o) Investments consisting of extensions of credit in the nature of accounts
receivable arising from the grant of trade credit in the ordinary course of
business,

(p) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition,

(q) the formation of new Subsidiaries (subject to compliance with Section 5.11
of the Agreement),

(r) Investments in joint ventures and unconsolidated subsidiaries useful in the
business of Borrowers and their Subsidiaries so long as the aggregate amount of
all such Investments made pursuant to this clause (r) does not exceed
$15,000,000, plus an unlimited amount so long as, immediately after giving pro
forma effect thereto, Total Liquidity shall be at least $40,000,000; and

 

-37-



--------------------------------------------------------------------------------

(s) any other Investments in an aggregate amount not to exceed $500,000 during
the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-3 to the Agreement; provided, that any such
Lien shall only secure the Indebtedness that it secures on the Closing Date and
any Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases, exclusive and non-exclusive
licensors under license agreements and distributors under exclusive and
non-exclusive distribution agreements for the products of any Borrower or
Subsidiary thereof,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers not in connection with
the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests,

(h) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance,

(i) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

 

-38-



--------------------------------------------------------------------------------

(k) with respect to any Real Property, easements, rights of way, restrictions
(including zoning restrictions), covenants, licenses, encroachments, protrusions
and other similar charges or encumbrances, and minor title deficiencies on or
with respect to such Real Property, in each case, whether now or hereafter in
existence that do not materially interfere with or impair the use or operation
thereof,

(l) Permitted Dispositions,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,

(o) Liens granted on the unearned portion of insurance premiums securing the
financing of insurance premiums to the extent the financing is permitted under
the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r) Liens assumed by any Borrower or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness,

(s) Liens securing Indebtedness permitted to be incurred under clauses (r)(x)
and (t)(x) of the definition of “Permitted Indebtedness”; provided that any such
Liens secured by the Collateral shall be subject to an intercreditor agreement
acceptable to Agent in its Permitted Discretion, and

(t) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $250,000.

“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Taxes
(other than payroll taxes or Taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Borrower’s or its Subsidiaries’ books
and records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by such Borrower or its
Subsidiary, as applicable, in good faith, and (c) Agent is reasonably satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent’s Liens.

 

-39-



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within
30 days after, the acquisition, construction or improvement of any assets for
the purpose of financing all or any part of the purchase price or cost of such
acquisition, construction or improvement, in an aggregate principal amount
outstanding at any one time not in excess of $2,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and

(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

 

-40-



--------------------------------------------------------------------------------

“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Health Laws” means all Requirement of Law relating to the procurement,
development, clinical and non-clinical evaluation or investigation, product
approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or post-market requirements of any
medical device (including any ingredient or component of, or accessory to, the
foregoing products) subject to regulation under the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. et seq.) and similar state or foreign laws, controlled
substances laws, pharmacy laws, or consumer product safety laws.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition and including the portion of Earn-Outs
constituting “Indebtedness” under the definition thereof), paid or delivered by
a Borrower or one of its Subsidiaries in connection with such Acquisition
(whether paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the applicable bank or
securities intermediary located within the United States.

“Qualified Equity Interest” means any Equity Interest that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower or one of its Subsidiaries and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

-41-



--------------------------------------------------------------------------------

“Reference Period” has the meaning set forth in the definition of EBITDA.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registrations” means all Permits and exemptions issued or allowed by a
Regulatory Authority (including biologics license applications, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) held by, or applied by
contract to, any Loan Party or any of its Subsidiaries, that are required for
the research, development, manufacture, distribution, marketing, storage,
transportation, use and sale of any Property or products of any such Loan Party
or any such Subsidiary.

“Regulatory Action” means an administrative or regulatory action, proceeding,
investigation or non-routine inspection, FDA Form 483 inspectional observation
or other formal notice of serious deficiencies, warning letter, untitled letter,
notice of violation letter, recall, alert, seizure, Section 305 notice or other
similar communication, or consent decree issued by a Regulatory Authority.

 

-42-



--------------------------------------------------------------------------------

“Regulatory Authority” means the FDA or any comparable Governmental Authority
that is concerned with the safety, efficacy, reliability, manufacture, sale,
advertising, promotion, reimbursement, import, export or marketing of medical
products.

“Regulatory Matters” means, collectively, activities, Property and products that
are subject to Public Health Laws.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered, advised
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders;
provided, that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, (ii) at any time there
are 2 or more Lenders, “Required Lenders” must include at least 2 Lenders (who
are not Affiliates of one another).

“Requirement of Law” means, with respect to any Person, any law (statutory or
common), ordinance, treaty, rule, regulation, order, policy, judgment, writ,
injunction, decree, or other legal requirement or determination of an arbitrator
or of a Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject, including all Health Care Laws.

“Reserves” means, as of any date of determination, those reserves (other than
Bank Product Reserves) that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves with respect to (a) sums that Loan Party is required to pay
under any Section of the Agreement or any other Loan Document (such as Taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party to any Person to the extent secured by a Lien on any of
the Collateral (other than a Permitted Lien), which Lien, in the Permitted
Discretion of Agent likely would have a

 

-43-



--------------------------------------------------------------------------------

priority superior to the Agent’s Liens (such as Liens in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
for ad valorem, excise, sales, or other Taxes where given priority under
applicable law) in and to such item of the Collateral) with respect to the
Borrowing Base or the Maximum Revolver Amount.

“Restricted Payment” means to (a) pay any cash dividend or make any other cash
payment or distribution, directly or indirectly, on account of Equity Interests
issued by a Borrower (including any payment in connection with any merger or
consolidation involving a Borrower) or to the direct or indirect holders of
Equity Interests issued by a Borrower in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by a
Borrower, (b) purchase, redeem, make any sinking fund or similar payment, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving a Borrower) any Equity Interests issued by a
Borrower, (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of a
Borrower now or hereafter outstanding, and (d) make, or cause or suffer to
permit a Borrower or any of its Subsidiaries to make, any payment or prepayment
of principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness, except
payments made in respect thereof in accordance with the subordination terms
applicable to such Subordinated Indebtedness.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has made an outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

-44-



--------------------------------------------------------------------------------

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

-45-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any unsecured Indebtedness of any Borrower or
its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, and (d) shall be limited to cross-payment default and
cross-acceleration to designated “senior debt” (including the Obligations”).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders;
provided, that the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders,

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of similar nature now or hereafter imposed by any jurisdiction or by any
political subdivision or Governmental Authority thereof or therein, and all
interest and penalties with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Third Party Payor” means (i) a commercial medical insurance company, health
maintenance organization, professional provider organization or other third
party payor that reimburses for goods or services, (ii) a nonprofit medical
insurance company (such as the Blue Cross, Blue Shield entities), and (iii) a
Government Account Debtor making payments under a Government Reimbursement
Program.

“Total Liquidity” means, as of any date of determination, the sum of Qualified
Cash and Availability.

 

-46-



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinance course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third party (excluding any Loan
Party of any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

“United States” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

-47-